Volume 1 of 2

                 FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JOSHUA RICHTER,                      
             Petitioner-Appellant,        No. 06-15614
                v.
                                           D.C. No.
                                         CV-01-00643-JKS
R. Q. HICKMAN, Warden; CAL A.
TERHUNE; ERNIE ROE,                         OPINION
           Respondents-Appellees.
                                     
       Appeal from the United States District Court
           for the Eastern District of California
    James K. Singleton, Senior District Judge, Presiding

                Argued and Submitted
        December 17, 2008—Pasadena, California

                  Filed August 10, 2009

  Before: Alex Kozinski, Chief Judge, Stephen Reinhardt,
      Diarmuid F. O’Scannlain, Andrew J. Kleinfeld,
       Barry G. Silverman, Kim McLane Wardlaw,
    Raymond C. Fisher, Richard A. Paez, Jay S. Bybee,
  Milan D. Smith, Jr. and Sandra S. Ikuta, Circuit Judges.

               Opinion by Judge Reinhardt;
                 Dissent by Judge Bybee




                           10663
                    RICHTER v. HICKMAN                10667




                        COUNSEL

Cliff Gardner, Oakland, California, for petitioner-appellant
Joshua Richter.

Harry Joseph Colombo, Deputy Attorney General, John G.
McLean, Supervising Deputy Attorney General, and Mark
Anthony Johnson, Deputy Attorney General, Sacramento,
California, for the respondents-appellees.
10668                    RICHTER v. HICKMAN
                             OPINION

REINHARDT, Circuit Judge:

    To . . . not prepare is the greatest of crimes; to be prepared
     beforehand for any contingency is the greatest of virtues.
                    — Sun Tzu, The Art of War 83
        (Samuel B. Griffith trans., Oxford University Press 1963)

  At the heart of an effective defense is an adequate investi-
gation. Without sufficient investigation, a defense attorney, no
matter how intelligent or persuasive in court, renders deficient
performance and jeopardizes his client’s defense.

   Here, counsel did not meet his basic obligation to his client.
Much was riding on his performance in this case: his client,
Joshua Richter, was accused of murder, among other charges,
and faced life imprisonment without parole. Yet, counsel
failed to undertake the most elementary task that a responsible
defense attorney would perform in a case of this nature, and
consequently provided representation that fell well below a
reasonable standard of professional competence. Although it
was apparent that an issue critical to the outcome could best
be resolved through the presentation of forensic evidence,
counsel failed at each stage of the case to consult with a
forensic expert of any type and thus failed to conduct the rudi-
mentary investigation necessary in order to (1) decide upon
the nature of the defense to be presented, (2) determine before
trial what evidence he should offer, (3) prepare in advance
how to counter damaging expert testimony that might be
introduced by the prosecution, and (4) effectively cross-
examine and rebut the prosecution’s expert witnesses once
they did testify during the course of the trial. There was in
fact no strategic reason for counsel’s failure to do so. As it
turned out, these repeated failures to investigate were prejudi-
cial: available forensic testimony would have contradicted the
prosecution’s explanation of the events that transpired and
would have strongly supported the defense’s version.
                        RICHTER v. HICKMAN                       10669
   We conclude that, singly and collectively, counsel’s fail-
ures rise to the level of ineffective assistance of counsel under
the Sixth Amendment. There is nothing novel about our hold-
ing. Rather, we arrive at the only reasonable conclusion that
can be reached, given the facts of the case and the well-
established applicable law. We therefore reverse the district
court and remand with directions to grant the writ of habeas
corpus.

                                   I.

   On December 18, 1995, a California jury convicted Joshua
Richter      (“Richter”)     and      Christian     Branscombe
(“Branscombe”) of the murder of Patrick Klein (“Klein”) and
attempted murder of Joshua “Gunner” Johnson (“Johnson”),
as well as of burglary and robbery. Both young men were sen-
tenced to life in prison without the possibility of parole. Rich-
ter and Branscombe were each twenty at the time of the
offense and twenty-one years old at the time of conviction.

   Almost precisely a year prior to the date of their conviction,
on the evening of December 19, 1994, Richter and Bran-
scombe drove to the Sacramento home of Johnson, a close
friend of Richter’s and an acquaintance of Branscombe’s. The
two young men had earlier completed their final day of work
at a nearby Christmas tree lot, and Richter’s boss had paid
him approximately $800 in cash. He had also given him the
wages owed to Johnson’s housemate, Tony,1 a friend and co-
worker who had failed to show up for work that day. Richter
and Branscombe drove to Johnson’s house so that Richter
could pay Johnson some money he owed him out of his newly
received earnings, deliver Tony’s wages, and buy some “head
stash” from Johnson, who was a major marijuana dealer.

  When Richter and Branscombe arrived at the house, no one
was home. They waited in the driveway, in Richter’s girl-
  1
   The record reflects uncertainty regarding Tony’s last name.
10670                 RICHTER v. HICKMAN
friend’s car, until Johnson returned shortly thereafter, accom-
panied by Klein and another friend. Johnson did not
immediately recognize Richter’s girlfriend’s car, and
approached it with his .380 caliber M-12 handgun loaded and
drawn. Upon seeing the defendants, Johnson put the weapon
away. Johnson, Klein, Richter, and Branscombe went into the
house, where they socialized for several hours. While they
talked and Johnson, Klein, and Richter smoked marijuana,
Branscombe cleaned a .32 caliber handgun that he had
recently acquired from Johnson as a means of protection
when he worked late nights at the tree lot. Richter and Bran-
scombe left Johnson’s residence shortly after 2:30 a.m. Klein
decided to spend the night.

   At trial, Richter and the State of California (“the State”)
presented dramatically different accounts of the ensuing
events. According to the State, after Richter and Branscombe
left, Johnson went to sleep in his bedroom and Klein lay down
on the couch in the living room. Johnson awoke somewhere
between 4:00 and 5:00 in the morning to find Richter and
Branscombe in his bedroom, in the act of stealing his gun-
safe, which he said was located in his bedroom closet. Bran-
scombe then twice shot Johnson, who fell back wounded onto
the bed. Soon thereafter, Johnson heard gunshots coming
from the living room. After Richter and Branscombe left the
house, Johnson got out of bed, found Klein lying on the living
room couch bleeding, and discovered that his gun-safe, his
.380 caliber M-12, and a hip sack that contained $6000 in
cash were all missing.

   Richter told a markedly different story. He testified that
after leaving Johnson’s house around 2:30, he and Bran-
scombe decided to go back to the Christmas tree lot where
they had worked. Their boss had instructed them to clear out
their belongings from the trailer on the property before morn-
ing, and, not wanting to go to sleep for a few hours only to
wake up early to finish the job, he and Branscombe got his
pick-up truck and cleared out the trailer, including the belong-
                         RICHTER v. HICKMAN                        10671
ings of Johnson’s housemate, Tony. The two young men then
returned to Johnson’s residence around 4:30 a.m., in order to
see whether Tony had come home and to drop off his belong-
ings, along with his pay. Branscombe also intended to return
the .32 caliber handgun to Johnson if he was still awake.
Richter stayed in his truck in Johnson’s driveway, smoking a
cigarette, while Branscombe knocked on the door and was let
into the house by Klein.

   Shortly thereafter, Richter heard gunshots. He headed
toward the house and heard yelling and more gunshots as he
approached the front door. He found Klein lying in the door-
way to Johnson’s bedroom, saw Johnson lying twisted on the
bed, and found Branscombe “totally freaked out,” standing in
the middle of the bedroom holding a firearm, and shouting,
“They tried to kill me.” According to the defense, Johnson,
who had earlier been drinking and smoking marijuana, had
drawn his .380 caliber M-12 and fired at Branscombe when
he entered the room. After firing one bullet, the gun — which
Johnson had attempted to modify from a semi-automatic to a
fully automatic — jammed, and Johnson threw it down. He
then took out a second handgun — apparently a .22 caliber —
that he kept under his mattress and shot at Branscombe, but
hit Klein instead. Branscombe then fired three shots with the
.32 caliber handgun and hit both Klein and Johnson.2 After
Richter arrived inside the house, Branscombe picked up John-
son’s M-12 from the floor and ran outside to try to start the
truck. Richter panicked and ran back out to the truck as well,
and the two young men drove away.
  2
   The dissent suggests the defense theory rested on the unlikely scenario
that Klein attacked Branscombe “immediately” after letting him into the
house. See Dissent at 10721, 10754-55. This is incorrect. The defense the-
ory was that Johnson (not Klein) initiated the attack from inside the bed-
room when Branscombe approached the bedroom door — which is not
implausible if Johnson, a major drug dealer, impaired by drugs and alco-
hol, was startled awake and saw a figure he did not recognize in his bed-
room doorway, especially given his demonstrated willingness to use his
M-12 earlier in the evening.
10672                    RICHTER v. HICKMAN
   Sometime after the shootings, Johnson made a 911 call to
the police.3 Johnson testified that, before the police arrived six
minutes later, he made a phone call to his girlfriend’s father
and took two trips through the house and into the yard to hide
his marijuana plants. When the police arrived, they encoun-
tered a “hysterical” Johnson, who had blood on his cheeks,
shirt, hands and right shoulder. The police found Klein lying
on top of a sleeping bag on the living room couch, near death.

   The initial investigation of the scene uncovered two spent
.32 casings in the bedroom, as well as blood on the bed where
Johnson said he had been shot. There was a large pool of
blood in the doorway to Johnson’s bedroom, where Richter
testified that Klein had been shot. The pool had been dis-
turbed by a foot stomp or some other external force. Investi-
gators determined that Klein had been shot twice, by a .22 and
a .32 caliber bullet. They found a spent .32 and a spent .22
casing in the living room near the couch where Klein was
lying, although the prosecution’s expert testified at trial that
it is impossible to determine with certainty how casings end
up where they do.

   A significant amount of blood was found throughout the
house. Investigators photographed and videotaped the scene,
collected a few blood swabs, and took some fingerprints, but
primarily determined that the scene appeared to be consistent
with Johnson’s account of what had happened and did not
pursue an in-depth forensic investigation. The police took a
sample of blood from the door molding above the pool of
blood in the doorway, but not from the pool itself. They did
not perform any blood typing or blood spatter analysis and did
not attempt to discover whose blood formed the pool in the
doorway until the middle of the trial, nearly a year later, in the
belief that the case was sufficient without such evidence.
  3
    The defense contended that Johnson delayed for approximately half an
hour before calling the police — time enough to manipulate the evidence
at the scene and hide the .22 caliber firearm.
                      RICHTER v. HICKMAN                   10673
   Richter testified that, upon fleeing the scene in a panic, he
stopped briefly at his girlfriend’s house, while Branscombe
waited outside in the truck, and after a conversation about
Johnson and Klein drove back to Johnson’s house to check on
his friends. He and Branscombe saw two sheriff’s cars in the
driveway, however, and decided not to stop. Instead, they
drove out to a remote area, the Yolo bypass, where Richter,
Branscombe, Johnson, and their friends frequently went to
hang out and shoot their guns. There, they threw away the
.380- and .32-caliber weapons and discussed what to do next.
They slept for awhile. When they awakened, they discovered
that their truck was stuck in the mud, and after obtaining
assistance to get it moving, they eventually returned to town
and were arrested shortly thereafter, a day and a half after the
shooting.

   Following his arrest, Richter, his attorney, and a police
detective went out to the Yolo bypass in an attempt to recover
the discarded weapons. They could not locate the firearms,
but did find a $100 bill in the vicinity. Later, Richter’s lawyer
returned to a nearby area and managed to recover the .380 M-
12, which he then turned over to the police. Investigators also
found a spent .380 casing in Richter’s truck which they deter-
mined had been ejected from Johnson’s M-12. Richter testi-
fied that, driving to the Yolo bypass, Branscombe had
dislodged a shell that had been jammed in the receiver by
jerking on the lever. The weapons used to kill Klein and
injure Johnson were never found.

   In the aftermath of the shooting, Johnson told the police
that his missing gun-safe would be at Richter’s house. Sure
enough, while searching Richter’s residence, investigators
found Johnson’s gun-safe lying on a pile of assorted items in
Richter’s garage. According to the defense, the safe had been
at Richter’s house with Johnson’s permission all along; John-
son frequently stored some of his belongings, including scuba
gear and firearms, with Richter. Johnson admitted that he had
stored the safe at Richter’s residence but stated that he and a
10674                     RICHTER v. HICKMAN
friend had moved it to Johnson’s house a couple of weeks
before the shooting. Although Richter denied owning a hand-
gun, investigators also found .22 caliber cartridges and a
loaded magazine in Richter’s garage. The cartridges were
consistent with the .22 caliber bullet found in Klein’s body,
as well as with the casing found in Johnson’s living room. In
closing argument, Richter’s lawyer argued that the cartridges
were Johnson’s, and that Johnson was storing the cartridges
there along with the rest of his belongings.

   Johnson owned a number of firearms, including two AK-47
assault rifles and a .22 caliber shotgun. Neither Richter nor
Johnson admitted to owning a .22 caliber handgun, and Rich-
ter denied owning any handguns at all. He testified at trial,
however, that Johnson owned, and had previously shown him,
a .22 caliber pistol.

   After the trial began, the State conducted two significant
forensic tests that it had not previously performed and pres-
ented related testimony at trial. First, the State asked Detec-
tive Robert Bell to perform a blood spatter analysis of the
crime scene, based on photographs that had been taken shortly
after the shootings. Bell testified as an expert in blood spatter
that it was unlikely that Klein could have been killed in the
doorway and carried to the couch, primarily because of blood
flow patterns on his head and the lack of smearing around the
blood pool.4 This suggested that Johnson would have had to
have lifted Klein straight up. Bell acknowledged, however,
that although there was some evidence of high velocity blood
spatter near the couch, suggesting a shooting in that location,
  4
   The State’s blood spatter expert drew his conclusions from an analysis
of photographs, nearly a year after the events in question. He explained,
“I did not see the victim. He was transported prior to my arrival, and all
I have had is these photos which are lacking. I mean, they are dark and
not clear, but I was not able to see in viewing the photos anything consis-
tent with [Klein falling to the floor] after having been asked to look at
them.” In analyzing the blood flow patterns on Klein’s face, Bell admit-
tedly could not see the right side of Klein’s head.
                      RICHTER v. HICKMAN                   10675
there was no visible blood spatter on the sleeping bag or on
the couch itself, and no blood spatter that corresponded with
two shots being fired. Second, the State asked Jill Spriggs, a
serologist, to determine the blood type of a sample collected
from spatter four inches above the pool of blood in the bed-
room doorway, and to compare that sample to Johnson’s and
Klein’s blood. Spriggs testified, based on the PGM subtyping
of the samples, that none of the blood was Klein’s. The
defense offered no expert testimony in response.

   After a trial lasting over three weeks, a California Superior
Court jury found Richter and Branscombe guilty of all
charges. Following their convictions, Richter and Branscombe
appealed to the California Court of Appeal, which affirmed
the judgments of the trial court. Richter and Branscombe next
filed a petition for review in the California Supreme Court,
which was summarily denied, and then sought writs of habeas
corpus in the California Supreme Court, which were also
summarily denied. Richter and Branscombe timely petitioned
for writs of habeas corpus in the United States District Court
for the Eastern District of California, which rejected the peti-
tions. They then sought certificates of appealability from this
court, which we granted. A panel of our court affirmed the
district court’s denial of Richter’s petition. We now sit en
banc to rehear the appeal, having granted his petition for
rehearing en banc.

                               II.

   Under the Antiterrorism and Effective Death Penalty Act of
1996 (“AEDPA”), a federal court may grant habeas relief
only if the state court decision “was contrary to, or involved
an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States,” or “was based on an unreasonable determination of
the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d). A state court decision is
“contrary to” clearly established federal law “if the state court
10676                    RICHTER v. HICKMAN
. . . arrives at a conclusion opposite to that [of the Supreme
Court] on a question of law,” or decides the case differently
than the Supreme Court on a set of materially indistinguish-
able facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). A
state court decision is an “unreasonable application of” clearly
established federal law “if the state court identifie[d] the cor-
rect governing legal rule . . . but unreasonably applie[d] it to
the facts” at hand. Id. at 407. For a state court decision to be
an unreasonable application of “clearly established Federal
law” under § 2254(d)(1), the Supreme Court’s prior decisions
must provide a “governing legal principle or principles” appli-
cable to the issue before the state court. Lockyer v. Andrade,
538 U.S. 63, 71 (2003). Circuit precedent is relevant under
AEDPA when it illuminates whether a state court unreason-
ably applied a general legal standard announced by the
Supreme Court. See Crater v. Galaza, 491 F.3d 1119, 1126
n.8 (9th Cir. 2007).

   When reviewing a state court’s summary denial of a habeas
petition, we “look through” the summary disposition to the
last reasoned state court decision. Plascencia v. Alameida,
467 F.3d 1190, 1198 (9th Cir. 2006). Where, as here, no state
court has explained its reasoning on a particular claim, we
conduct an “independent review of the record to determine
whether the state court’s decision was objectively unreason-
able.” Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1127
(9th Cir. 2006).5 We review a district court’s decision to grant
or deny a writ of habeas corpus de novo, Lewis v. Mayle, 391
  5
    Here, the California Supreme Court denied Richter’s habeas petition in
one sentence, without providing any reasoning for its decision. No other
state court commented on Richter’s claim that counsel provided ineffec-
tive assistance by failing to investigate the source of the pool of blood,
consult expert witnesses, or call any such witnesses who could testify as
to its source.
  Because we would grant the writ whether we reviewed the state court’s
decision de novo or for objective unreasonableness, we apply the stricter
unreasonableness standard. Thus, we need not determine whether or when
an unreasoned state court decision warrants AEDPA deference.
                       RICHTER v. HICKMAN                    10677
F.3d 989, 995 (9th Cir. 2004), and the district court’s findings
of fact for clear error, Bonin v. Calderon, 59 F.3d 815, 823
(9th Cir. 1995).

   As we conduct our independent review of the record, we
apply the Supreme Court law on ineffective assistance of
counsel claims — in particular, that “counsel has a duty to
make reasonable investigations or to make a reasonable deci-
sion that makes particular investigations unnecessary.” Strick-
land v. Washington, 466 U.S. 668, 691 (1984); see also id. at
688 (“More specific guidelines are not appropriate. The Sixth
Amendment refers simply to ‘counsel,’ not specifying particu-
lar requirements of effective . . . . The proper measure of
attorney performance remains simply reasonableness under
prevailing professional norms.”). Under AEDPA, we apply
Strickland to each individual case, irrespective of whether the
precise fact pattern at issue has been considered previously by
the Supreme Court. See Williams, 529 U.S. at 391 (“That the
Strickland test ‘of necessity requires a case-by-case examina-
tion of the evidence’ . . . obviates neither the clarity of the rule
nor the extent to which the rule must be seen as ‘established’
by this Court.”).“[B]ecause the Strickland standard is a gen-
eral standard, a state court has even more latitude to reason-
ably determine that a defendant has not satisfied that
standard.” Knowles v. Mirzayance, 129 S. Ct. 1411, 1420
(2009) (citing Yarborough v. Alvarado, 541 U.S. 652, 664
(2004)). We do not, however, afford the state courts a blank
check to determine, at their whim, whether an attorney’s con-
duct was reasonable or unreasonable:

    That the standard is stated in general terms does not
    mean the application was reasonable. AEDPA does
    not require state and federal courts to wait for some
    nearly identical factual pattern before a legal rule
    must be applied. Nor does AEDPA prohibit a federal
    court from finding an application of a principle
    unreasonable when it involves a set of facts different
    from those of the case in which the principle was
10678                 RICHTER v. HICKMAN
    announced. The statute recognizes, to the contrary,
    that even a general standard may be applied in an
    unreasonable manner.

Panetti v. Quarterman, 127 S. Ct. 2842, 2858 (2007) (cita-
tions and internal quotation marks omitted). Where counsel’s
failure to investigate was both objectively unreasonable and
prejudicial, and where the state court acted unreasonably in
finding to the contrary, we will grant a petition for habeas cor-
pus.

                               III.

   Richter challenges his conviction primarily on the ground
that he received ineffective assistance of counsel and thus was
deprived of his rights under the Sixth Amendment. Strickland
sets forth the well-established two-part standard for ineffec-
tive assistance of counsel claims. “First, the defendant must
show that counsel’s performance was deficient.” Strickland,
466 U.S. at 687. To be “deficient,” counsel’s performance at
trial must be objectively unreasonable — it must be “outside
the wide range of professionally competent assistance.” Id. at
688, 690. We “evaluate the conduct from counsel’s perspec-
tive at the time” to “eliminate the distorting effects of hind-
sight,” and we are “highly deferential” in judging counsel’s
performance, affording counsel a strong presumption of ade-
quacy. Id. at 689.

   Next, “the defendant must show that the deficient perfor-
mance prejudiced the defense.” Id. at 687. We find prejudice
if “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different. A reasonable probability is a probability suffi-
cient to undermine confidence in the outcome.” Id. at 694. “It
is clear . . . that [Richter] need not show that [counsel’s] defi-
cient conduct more likely than not altered the outcome in the
case. This ‘preponderance’ standard was explicitly rejected in
Strickland.” Sanders v. Ratelle, 21 F.3d 1446, 1461 (9th Cir.
                      RICHTER v. HICKMAN                   10679
1994) (citing Strickland, 466 U.S. at 693) (emphasis in origi-
nal).

   Finally, because AEDPA applies, if we determine that the
defendant did not receive effective assistance of counsel, we
must decide whether the state court’s decision that he did con-
stitutes an unreasonable application of clearly established
Supreme Court law. 28 U.S.C. § 2254(d).

   Richter contends that his counsel rendered ineffective assis-
tance under Strickland by (1) failing to investigate and present
expert testimony on blood spatter, serology, and pathology in
order to explain the source of the pool of blood by the door-
way; (2) failing to investigate the accessibility of the floor-
board that the state investigator dropped into the crawl space
below the house, and to present expert ballistics testimony
that the bullet hole was made by a .380-caliber, rather than a
.22-caliber, bullet; (3) failing to investigate and present expert
testimony on ballistics to show that Johnson’s .380 M-12
might have jammed; and (4) failing to investigate and present
testimony from lay witnesses. On state and federal habeas
review, Richter submitted declarations from experts in blood
spatter, serology, pathology, and ballistics, as well as from lay
witnesses, to support his ineffective assistance claim.

   We consider here only Richter’s first argument — coun-
sel’s failure to investigate and present expert testimony on
blood evidence — and conclude that he is correct. Even
affording counsel the “strong presumption that [his] conduct
falls within the wide range of reasonable professional assis-
tance,” Strickland, 466 U.S. at 689, we hold that there was no
reasonable basis for his failure, before deciding on the nature
of his defense, as well as while preparing for trial and during
its course, to investigate the availability of forensic evidence
that might corroborate Richter’s testimony regarding the
source of the pool of blood by the bedroom doorway. We so
conclude, fully aware, as counsel should have been, that
establishing the source, or at the least raising substantial
10680                     RICHTER v. HICKMAN
doubts as to the prosecution’s evidence on that point, was crit-
ical to the success of Richter’s defense. Finally, we conclude
that Richter was prejudiced by counsel’s deficient representa-
tion in this respect, and thus did not receive effective assis-
tance of counsel. The state court holding to the contrary
constitutes an objectively unreasonable application of Strick-
land. We therefore reverse the district court’s denial of the
writ of habeas corpus.

                    A.    Deficient Performance

   As we have explained, a central dispute between the prose-
cution and the defense was Klein’s location when he was
shot. Investigation of the crime scene revealed a pool of blood
in the doorway between the bedroom and the living room.
The State claimed that Klein was shot as he lay on the couch
in the living room and that the pool of blood in the doorway
was Johnson’s: that the pool formed as Johnson stood, drip-
ping blood on the floor, waiting for the police to arrive. Rich-
ter, however, although acknowledging that some of the blood
might have been Johnson’s, insisted that it was at least partly
Klein’s, as Klein had been shot near the doorway in a shoot-
out and not in cold blood on the couch. This factual dispute
was, indeed, the single most critical issue in the case, at least
from the standpoint of the defense.6 If the jury was persuaded
beyond a reasonable doubt that Klein was killed on the couch,
   6
     Although later stating that the defense’s “entire case” depended on the
plausibility of Johnson shooting at Branscombe during a struggle, Dissent
at 10752, the dissent takes issue with our conclusion that the dispute over
Klein’s location when shot was the most important issue for the defense.
See Dissent at 10710-11. We must disagree; there can be no doubt of its
importance to Richter’s account of self-defense. Blood evidence, which
obviously might prove or disprove the location of the shooting, was there-
fore critical. That the State, which was unaware of Richter’s version of the
events before trial began, did not immediately understand the significance
of the pool of blood in the bedroom doorway has no bearing upon the rela-
tive importance of the source of the pool to the defense’s theory of the
case.
                           RICHTER v. HICKMAN                         10681
the defense would have no hope of succeeding. If, however,
the jury believed that there was a reasonable possibility that
Klein had been shot in the doorway, as Richter testified, John-
son’s version of the events — and the prosecution’s case —
would be severely undermined, and the shootout version
offered by the defense would in all likelihood preclude a ver-
dict of guilty. Under the circumstances, any competent
defense counsel would have immediately recognized the criti-
cal importance of investigating the source of the pool of
blood, and of attempting to obtain forensic evidence that
would support Richter’s account of the fatal evening’s occur-
rences. In fact, knowing that forensic evidence could provide
support for either version of the events, and could corroborate
or discredit his client’s account, competent counsel would
have consulted with an expert in blood evidence before set-
tling upon his theory of the case and his decision to attempt,
unsuccessfully, to turn it into a pure credibility contest. This
is indeed precisely what Strickland requires.7

   Despite the centrality of the source of the pool of blood to
Richter’s defense, counsel consulted no forensic expert as to
what type of expert testimony or evidence might be available,
conducted no forensic investigation whatsoever with respect
to the blood pool, and in the end, as a result, offered no expert
testimony to explain its source. Nor did he seek to obtain a
forensic consultant who could assist him in evaluating the tes-
   7
     Counsel need not, of course, “consult an expert on every conceivable
evidentiary issue.” Dissent at 10711. Nor must he adopt a “scorched-
earth” investigative strategy. Id. at 10712, 10745 n.15. In the circum-
stances of this particular case, however, counsel was obligated to consult
with forensic experts on blood evidence in order to provide adequate rep-
resentation to his client. The point here is that the pool of blood was criti-
cal to the defense, and that counsel therefore was required to investigate
the availability of forensic evidence that might prove its source — not
only “because it was possible that the State might introduce similar
experts at trial,” id. at 10712, but more important, because counsel had an
independent obligation to develop his client’s case and to present as strong
a defense as possible.
10682                       RICHTER v. HICKMAN
timony of the prosecution’s experts or guide him in develop-
ing effective cross-examination of those witnesses. Other than
a conversation in the hallway with the prosecution’s serology
expert in the midst of trial, at no point either before or during
the trial did defense counsel consult any expert on blood evi-
dence in an attempt to determine the nature of the defense that
could be presented or to discover how expert testimony might
be used to bolster his client’s case or undermine the prosecu-
tion’s. He made no effort to find or develop expert testimony
on such important questions as the blood type of the person
or persons whose blood formed the pool in the doorway;
whether Johnson’s injuries were severe enough to create such
a large pool of blood; and, most important, whether the blood
spatter around the pool of blood indicated how or from whom
the blood had been deposited in the pool.

   Counsel’s failure to consult any forensic expert constituted
a threefold abrogation of his duty under Strickland. Counsel’s
first failing lay in his inadequate investigation prior to settling
on a trial strategy; his second, in failing to conduct the neces-
sary investigation before trial to determine what forensic evi-
dence might be available for him to introduce or how expert
testimony might support the theory he had chosen; and his
third, in failing to consult experts who could assist during trial
when the State, foreseeably, introduced damaging expert testi-
mony regarding the blood evidence in the case.8
  8
    We do not, as the dissent complains, “force counsel to seek expert
advice at every stage of the proceedings, even when counsel believes that
it will not be helpful and will detract from the other issues counsel must
confront.” Dissent at 10711. Rather, we fault counsel for failing to conduct
the requisite investigation about a critical issue in the case at the first stage
— before settling on his defense strategy — and then for failing to rectify
his deficient performance at any of the subsequent times he had the oppor-
tunity to do so.
   Counsel had three separate opportunities to consult with forensic
experts about the source of the pool of blood. Had he consulted an expert
at the outset, it would have been unnecessary to repeat his investigation
                          RICHTER v. HICKMAN                         10683
                                    1.

   [1] Strickland obligates defense attorneys to make reason-
able investigations before settling on a trial strategy or, at the
least, to conduct sufficient inquiries to make an informed
decision about whether further investigation is needed. See
Wiggins v. Smith, 539 U.S. 510, 525 (2003) (holding counsel
must make an “informed choice” among possible defenses);
Strickland, 466 U.S. at 690-91 (“[S]trategic choices made
after less than complete investigation are reasonable precisely
to the extent that reasonable professional judgments support
the limitations on investigation. In other words, counsel has
a duty to make reasonable investigations or to make a reason-

at each subsequent stage; he would have only had to follow through on the
information obtained from his initial investigation as appropriate — in this
case, by presenting expert testimony at trial and by employing expert
advice as to how he could effectively cross-examine the prosecution’s wit-
nesses or counter their expert testimony with expert testimony of his own.
Counsel failed, however, to investigate at the first opportunity. Having
done so, he had a continuing constitutional obligation to perform that duty
at each subsequent opportunity. Each time, he failed to do so. This clearly
constitutes deficient performance.
   Moreover, the dissent fails to explain how counsel was in a position to
make a reasonably informed decision as to whether expert assistance
would be helpful at any of these three stages, given his admitted lack of
knowledge about the relevant fields of forensic science. See Strickland,
466 U.S. at 690-91 (holding counsel’s strategic choices are entitled to def-
erence to the extent they are supported by reasonable professional judg-
ments). Counsel admitted that he had no independent knowledge of blood
type or blood spatter science before he began working on this case. He fur-
ther admitted that he did not conduct independent research to educate him-
self about either science until mid-trial, when he read a single book about
blood typing the night before Spriggs’ testimony, and his deposition testi-
mony is silent on any research or investigation he conducted that would
have allowed him to make an informed decision as to whether a blood
spatter expert would be helpful in interpreting the forensic evidence. Thus,
the record demonstrates through counsel’s own testimony that he could
not have made an informed decision leading up to trial that seeking expert
assistance would be unhelpful or counterproductive.
10684                 RICHTER v. HICKMAN
able decision that makes particular investigations unneces-
sary.”); see also Jennings v. Woodford, 290 F.3d 1006, 1014
(9th Cir. 2002) (“[A]ttorneys have considerable latitude to
make strategic decisions about what investigations to conduct
once they have gathered sufficient evidence upon which to
base their tactical choices.” (emphasis in original)). Until a
reasonable investigation is conducted, counsel is not in a posi-
tion to make critical strategic decisions or settle on a trial
strategy — certainly including the decision to rest on his cli-
ent’s testimony irrespective of the forensic facts. We have
repeatedly held that “[a]n uninformed strategy is not a rea-
soned strategy,” Correll v. Ryan, 539 F.3d 938, 949 (9th Cir.
2008), cert. denied sub nom. Schriro v. Correll, No. 08-430,
2009 WL 56214 (Jan. 12, 2009), and we have followed the
Supreme Court’s holding that “the traditional deference owed
to the strategic judgments of counsel is not justified where
there was not an adequate investigation ‘supporting those
judgments,’ ” id. at 948-49 (quoting Wiggins, 539 U.S. at
521).

   [2] Counsel’s strategy, as explained in his deposition, was
to pit his client’s credibility against Johnson’s and to attack
the evidentiary gaps in the police investigation of the crime
scene. In light of Strickland, it was not reasonable to settle
upon this strategy, as counsel did, without investigating
whether it was a sound one. Counsel made no inquiry into
what expert testimony might be available to support, or to
contradict, his client’s version of what occurred; by what
means the perceived evidentiary gaps in the State’s investiga-
tion might be filled at or before trial; how any testing to fill
those gaps would affect either his client’s or Johnson’s credi-
bility; or how he could respond to, or minimize the effect of,
the damaging testimony that might emerge from forensic
blood testing. Counsel’s decision not to consult any forensic
expert in blood evidence before settling upon a defense strat-
egy that excluded the use of expert testimony, when the
defense so clearly depended upon the source of the pool of
blood in the doorway, indubitably fails to meet Strickland’s
                          RICHTER v. HICKMAN                         10685
standard of care. See Strickland, 466 U.S. at 690-91. Indeed,
this failure, in itself sufficient to require a holding of deficient
performance, marked only the beginning of counsel’s inexpli-
cable series of ineffective acts and omissions.

                                    2.

   [3] Having chosen his trial strategy without conducting an
adequate investigation, counsel then continued to perform
deficiently by failing to consult an expert on blood evidence
while preparing for trial. A reasonably competent attorney
would have made inquiries of such an expert regarding what
evidence might be available that would strengthen the chances
that his “he said-he said” strategy would succeed or might
cause him to broaden that strategy were he to locate an expert
whose testimony would support his client’s statements. For
some unexplained reason, counsel again failed to consult any
blood expert who could provide advice as to what forensic
evidence might be adduced to support Richter’s version of the
events — or what forensic evidence the State might adduce,
either prior to or during trial, that might seriously undermine
the defense, and how that evidence might be countered.9
  9
    We agree with the dissent that counsel’s decision not to ask the prose-
cution to test the blood sample before trial in order to determine the blood
type was not unreasonable, as such a test might have eliminated existing
ambiguities that were useful to the defense and instead have produced
definitive results that were damaging. However, there could have been no
negative consequence to consulting a blood spatter expert or a serology
expert prior to trial. An adequate pretrial investigation would not have
alerted the State to counsel’s strategy, or somehow “cooked his own cli-
ent.” Dissent at 10711. Had counsel consulted a blood spatter expert, the
State would have been unaware that he had done so until the point at
which counsel presented expert testimony at trial, and then only if he
made an informed decision that doing so would be helpful to the defense.
Had counsel consulted a serology expert, the State would similarly have
been unaware of such pretrial consultations unless and until counsel made
an informed decision to ask the expert to test the blood type, or until he
presented the expert as a witness to counter the testimony of the State’s
serology expert. Such consultations would not, therefore, have posed any
risk. They would, however, have provided crucial assistance to counsel in
deciding whether or not to present expert testimony, as well as in prepar-
ing for the possibility that the State would introduce adverse forensic evi-
dence.
10686                  RICHTER v. HICKMAN
Instead, counsel willfully pursued his credibility theory, deter-
mined to rely on Richter’s testimony alone, knowing all the
while that his client was not a witness likely to appear particu-
larly credible to a jury. In doing so, counsel not only
neglected the opportunity to discover the availability of objec-
tive corroborating forensic evidence in support of his client’s
version of the facts, but also rendered the defense vulnerable
to impeaching expert testimony that he was not prepared to
rebut.

   [4] Counsel is obligated to conduct a reasonable investiga-
tion in order to present the most persuasive case that he can.
Counsel must conduct a pretrial investigation into the avail-
ability of independent, objective sources to support the part of
his client’s testimony that he knows or can reasonably expect
will be challenged, and subsequently to present to the jury any
evidence he finds that tends to show his client’s innocence,
tends to undermine the prosecution’s case, or raises a reason-
able doubt as to his client’s guilt, unless he makes an
informed, strategic decision that the risks of introducing such
evidence outweigh its benefit to the defense. See, e.g., Hen-
dricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995) (“An
attorney ‘must provide factual support for the defense where
such corroboration is available.’ . . . Failure to pursue such
corroborating evidence with an adequate pretrial investigation
may establish constitutionally deficient performance.” (quot-
ing United States v. Tucker, 716 F.2d 576, 594 (9th Cir.
1983)) (internal alterations omitted) (emphasis added)); Jones
v. Wood, 114 F.3d 1002, 1013 (9th Cir. 1997) (granting “an
evidentiary hearing on the issues of his attorney’s failure to
investigate . . . before trial and his lawyer’s failure to test the
evidence”). In some circumstances, such corroboration may
take the form of eyewitness testimony or character witnesses.
In this case, a forensic explanation of the source of the pool
of blood at the bedroom doorway could have supported the
defendant’s account. Counsel made no effort to obtain any
evidence or expert assistance that would provide such an
explanation. “This court has repeatedly held that ‘a lawyer
                      RICHTER v. HICKMAN                  10687
who fails adequately to investigate and introduce evidence
that demonstrates his client’s factual innocence, or that raises
sufficient doubt as to that question to undermine confidence
in the verdict, renders deficient performance.’ ” Duncan v.
Ornoski, 528 F.3d 1222, 1234 (9th Cir. 2008) (quoting Hart
v. Gomez, 174 F.3d 1067, 1070 (9th Cir. 1999)) (internal
alterations omitted), cert. denied sub nom. Duncan v. Ayers,
No. 08-7440, 2009 WL 735709 (Mar. 23, 2009). The obliga-
tion to investigate only grows more imperative where the evi-
dence at issue is the “only forensic evidence” that could
reasonably support the defense theory. Duncan, 528 F.3d at
1236 (“[T]he central role that the potentially exculpatory
blood evidence could have played in [the defendant’s] defense
increased [counsel’s] duty to seek the assistance of an
expert.”).

   We therefore strongly reject the district judge’s conclusion
that counsel’s investigation was understandably hamstrung by
the element of surprise — that his failure to consult experts
was reasonable because he did not learn until mid-trial that
the State would call a blood spatter or serology expert, and
that he was at this point struggling to deal with significant
time constraints and the limitations of his co-counsel. See
Richter v. Hickman, No. S-01-CV-0643-JKS, 2006 WL
769199, at *8 (E.D. Cal. Mar. 24, 2006). This argument truly
misperceives the duty of counsel to investigate. The unfortu-
nately harried circumstances in which counsel found himself
in the midst of trial, a year after the events in question took
place, do not excuse his failure to investigate prior to trial —
indeed prior to determining the defense strategy — whether
expert testimony would corroborate or undermine his client’s
explanation of how the pool of blood came to lie on the floor
by the bedroom door. Whether or not the prosecution pres-
ented any expert testimony about the pool of blood, defense
counsel had an obligation to investigate and, should his inves-
tigation prove successful, introduce expert testimony regard-
10688                      RICHTER v. HICKMAN
ing its source in order to provide crucial — indeed, potentially
outcome-determinative — corroboration for his client’s story.10

   Finally, we reject the district court’s conclusion that coun-
sel’s failure to consult experts in preparation for trial was rea-
sonable because counsel thought that the case was, at bottom,
a credibility contest. Richter, 2006 WL 769199, at *7-8. Pre-
cisely the opposite is true. Where the defense strategy is to
  10
     We also reject the excuse that counsel believed that the prosecution
would not present any expert testimony. That the State would present
expert forensic testimony was entirely predictable. To the extent that
counsel believed otherwise, relying on the element of surprise in telling a
story of self-defense that the prosecution had not anticipated, in which
Klein was killed not on the couch but near the doorway to the bedroom,
his performance was unreasonable. Any competent counsel would have
known that, whatever element of surprise he might have counted on would
be dissipated when he disclosed in his opening statement that he would
attack the prosecution for failing to conduct necessary forensic investiga-
tions to prove that Klein was killed on the couch rather than by the door-
way. That is precisely what occurred. Following counsel’s opening
statement, the prosecution investigated the availability of such forensic
evidence forthwith, leaving the defense as the only party without expert
testimony. Counsel failed completely to prepare for the possibility that the
prosecution would obtain such evidence and, consistent with his perfor-
mance up to that point, failed to consult any expert to determine how to
handle the State’s likely response to his client’s version of the events. As
a result, once he was confronted at trial by forensic evidence that under-
mined the theory he had presented to the jury, he had to hastily try to edu-
cate himself in order to prepare for cross-examination, had no informed
basis for evaluating whether his cross-examination of the prosecution
experts would be effective, and failed, once again, given the time con-
straints, to retain and call experts to develop alternate testimony, attack the
prosecution expert’s methodology as unsound, or even advise him as to
how to perform an adequate cross-examination.
  As it turned out, then, counsel guessed wrong when he thought, unrea-
sonably, that the source of the blood would be determined entirely through
a credibility contest rather than expert testimony. Guessing wrong does
not usually amount to incompetent representation; even the best lawyers
guess wrong on occasion. But being unprepared for the consequences of
a wrong guess, when the issue is critical to the defendant’s case, may well
amount to ineffective performance.
                      RICHTER v. HICKMAN                   10689
win a credibility contest, the importance of corroborating the
accused’s testimony with physical evidence is paramount.
Leaving the jurors to believe or disbelieve defendants solely
on the basis of their own testimony, without supporting evi-
dence, where such evidence could be obtained with diligent
investigation, is objectively unreasonable. See, e.g., Riley v.
Payne, 352 F.3d 1313, 1319-20 (9th Cir. 2003) (“[W]ithout
any corroborating witnesses, [Riley’s] bare testimony left him
without any effective defense.” (internal quotation marks
omitted)); Hart, 174 F.3d at 1070 (“Defense counsel failed to
investigate or introduce into evidence the records that fully
corroborated [the witness’s] statements. Thus, the jury was
left to decide, without benefit of supporting or corroborative
evidence, whether [the witness’s] testimony was truthful and
accurate, or whether it was unreliable or offered simply in an
effort to assist a former lover.”); Lindstadt v. Keane, 239 F.3d
191, 203 (2d Cir. 2001) (“[I]n a credibility contest, the testi-
mony of neutral, disinterested witnesses is exceedingly impor-
tant.” (quoting Williams v. Washington, 59 F.3d 673, 681-82
(7th Cir. 1995))). Relying on a pure credibility contest with-
out seeking to investigate the availability of corroborating evi-
dence is unreasonable regardless of the witness; it is at its
most unreasonable, however, when the witness is the defen-
dant himself — especially when he is an admitted drug
offender who stands accused of committing murder and
attempted murder in the course of a burglary.

   [5] If counsel’s decision not to consult experts in prepara-
tion for trial had been a “strategic judgment,” it would have
been an unreasonable one, as there was no adequate investiga-
tion to support it. See Strickland, 466 U.S. at 690-91. But,
even more fundamental, counsel’s performance in this respect
was not “strategic” at all. There was absolutely no reason not
to consult a blood expert and counsel never suggested that
there was. In his deposition, counsel was unable to provide
any reasoned explanation for failing to consult forensic
experts or to seek expert testimony in order to corroborate his
client’s testimony or prepare to rebut the prosecution’s case.
10690                      RICHTER v. HICKMAN
Certainly, he did not suggest that any strategy explained that
failure. When counsel offers no strategic reason for failing to
perform what would otherwise constitute the duty of a reason-
ably competent counsel, we may not invent such a strategy by
engaging in “a post hoc rationalization of counsel’s conduct”
in lieu of relying on “an accurate description of [counsel’s]
deliberations prior to [trial],” Wiggins, 539 U.S. at 526-27.11
Counsel’s chosen trial strategy, as he explained it, was to con-
vince the jury of an alternative set of facts to those presented
by the prosecution — and to rely on his client’s testimony to
carry the day in a pure credibility contest. The defense testi-
mony would be that Klein was killed in the doorway, in a
shootout, and the alleged robbery of the gun-safe never took
place. Counsel provided no reason why he did not consult
experts to bolster that story. Although he had an obligation to
adequately investigate so as to support the strategy that he had
adopted, he failed to do so. It is perfectly clear, and indeed it
is the only reasonable conclusion under Strickland, that his
performance was constitutionally deficient.12
   11
      Despite the dissent’s allegation that we have retroactively imposed our
own theory of the case, Dissent at 10712, we in no way suggest a new or
different strategy for counsel. Rather, it is our dissenting colleague who
has suggested a strategic rationale for counsel’s actions that finds no sup-
port in the record. See Dissent at 10747-48 (suggesting that counsel did
not consult a blood spatter expert because he “had good reason to believe
that a blood spatter expert would not be able to confirm his client’s
story”). Our colleague’s valiant but wholly unpersuasive explanation indu-
bitably constitutes a “post hoc rationalization of counsel’s conduct.”
   12
      The present case is therefore unlike Knowles v. Mirzayance, 129 S. Ct.
1411 (2009), in which counsel made a careful, strategic, and reasonable
decision not to pursue a hopeless defense. In that case, there was no failure
to investigate; counsel, after investigating, had drawn a well-informed
conclusion that it was futile to present a defense of not guilty by reason
of insanity to a jury that had convicted the defendant of first-degree mur-
der after considering the same evidence of mental illness. Counsel’s fail-
ure here to present expert testimony on the source of the pool of blood was
not, by contrast, a well-considered decision; rather, it was the result of his
failure to investigate in order to seek to discover available evidence that
might be critical to his case. Nor would presenting such forensic evidence
have been an exercise in futility. As will be discussed with regard to preju-
dice, it would instead have significantly undermined a critical aspect of the
prosecution’s case.
                      RICHTER v. HICKMAN                   10691
                               3.

   [6] Counsel’s failure to conduct the necessary pretrial
investigation was compounded finally by his failure to consult
experts as the trial unfolded. After counsel presented his
opening argument laying out the defense strategy and pointing
out the gaps in the prosecution’s case, including its incom-
plete forensic investigation, the State acted quickly to fill
some of these gaps and to determine whether it could prove
its case or at least disprove the defense theory through the use
of forensic evidence. The State then introduced “surprise” tes-
timony from two experts on blood evidence: a blood spatter
expert and a serology expert. The thrust of their testimony
was that the sole source of the blood in the pool was Johnson
and that none of the blood was Klein’s.

   The prosecution’s blood spatter expert, Detective Robert
Bell, testified that it was highly unlikely that Klein could have
been killed in the doorway and carried to the couch, primarily
because of blood flow patterns on his head and high velocity
blood spatter near the couch. After this damaging testimony,
defense counsel considered consulting a blood spatter expert
of his own. He discussed with Richter whether to call such an
expert, and opted to wait until after cross-examination to
decide. Counsel researched and gathered names of potential
blood spatter experts, but does not remember contacting any-
one. He failed to request a continuance in order to obtain
expert testimony to counter the prosecution’s evidence, or
even to obtain assistance in preparing for cross-examination
of the prosecution’s witnesses. Indeed, he did not consult an
expert at any point after Bell testified, even though Bell was
recalled twice, including once on rebuttal, during a trial that
lasted nearly a month.

  The prosecution also called a serology expert, Jill Spriggs,
who tested the blood type of a sample of blood on the door
molding above the blood pool in the doorway and testified she
had “no reservations. [Klein] is excluded as a possible donor
10692                      RICHTER v. HICKMAN
of that sample.” Counsel again considered the possibility of
consulting an expert, this time on blood typing, but he did not
do so. After speaking with the State’s serology expert in
advance of her testimony during trial, counsel was prompted
to do some reading on his own, and again to compile a list of
potential experts, but he could not recall actually contacting
anyone. When the State announced its intention to call
Spriggs as an expert witness, counsel raised an objection.
According to counsel, the judge then “said that [counsel] may
need a continuance and that [he] may need to call an expert
now [him]self.” Counsel offered conflicting testimony as to
whether he did, in fact, request a continuance this time. It is
clear, however, that again he did not consult any blood expert
whatsoever.13

   [7] In the end, counsel again failed to consult a single
expert in the field of blood evidence, this time to help him
prepare for his cross-examination of the State’s two expert
witnesses once he knew that they would testify. He, further,
made no effort to consult forensic experts so as to present tes-
timony in rebuttal.14 When the need for expert advice was
  13
      The research that counsel conducted on his own after learning about
Spriggs’ upcoming testimony was more modest than the dissent suggests:
at his deposition, counsel testified that a librarian helped him find “several
different books, one of which [he] took home and read.”
   14
      The dissent excuses this mid-trial failure by explaining that counsel
acted reasonably by relying solely on his cross-examination of the State’s
serology expert instead of introducing expert testimony of his own that
might have been available. Dissent at 10734-35. That position is simply
erroneous. When defense counsel obtains concessions from the witness on
cross-examination, that may on occasion be sufficient to establish reason-
able doubt. It is not ordinarily, however, a substitute for affirmative evi-
dence that would directly prove the point to be established. Here,
equivocal statements by a prosecution witness in no respect serve the same
function as positive affirmations by defense experts. That would seem to
be an elementary tenet known to all trial lawyers. Moreover, in this case,
Spriggs repeatedly disavowed any possibility that Klein’s blood was in the
pool. She did admit that if the blood sample was degraded, it would be
possible that the 1+ band would be less intense than she expected, but she
                           RICHTER v. HICKMAN                          10693
abundantly clear, counsel still failed to take reasonable steps
mid-trial to remedy his deficient pretrial investigation and
preparation. That failure was itself deficient, and the state
court’s decision to the contrary was objectively unreasonable.

                                      4.

   [8] In short, the Supreme Court has held that the touchstone
of our inquiry must be the reasonableness of counsel’s con-
duct. The failure here to consult forensic experts regarding
critical issues in the case was unreasonable and constitutes
deficient performance. Other circuits, also under deferential
AEDPA review, have come to similar conclusions. See
Draughon v. Dretke, 427 F.3d 286, 296 (5th Cir. 2005) (find-
ing deficient performance under AEDPA where “the failure to
investigate the forensics of the fatal bullet deprived [the
defendant] of a substantial argument, and set up an unchal-
lenged factual predicate for the State’s main argument that
[the defendant] intended to . . . . [The defendant] became the
sole source of evidence available to counter the prosecution’s

saw no indication that in this case the sample was degraded. On redirect,
she repeated conclusively that she had “no reservations. [Klein] is
excluded as a possible donor of that sample.” From the standpoint of a
jury, the cross-examination of Spriggs was in no way comparable to the
evidence that could have been introduced by an expert witness for the
defense.
   Moreover, where an attorney lacks expertise in a scientific subject such
as blood typing, he is in a poor position to determine whether his cross-
examination has touched upon the most important weaknesses in the
expert’s testimony. If counsel in fact decided that another expert would
not “interpret the serology evidence any differently than the State’s
expert,” Dissent at 10735, as the dissent without any support claims that
he did, he made that assessment based not upon a reasonable investigation
but entirely on speculation. In fact, counsel quickly realized after trial that
he had failed to question Spriggs adequately about reasons for the relative
intensity of the 1+ band other than degradation, important evidence that
an expert, had one been consulted, would have been able to quickly point
out.
10694                 RICHTER v. HICKMAN
theory.”); Gersten v. Senkowski, 426 F.3d 588, 607-08 (2d
Cir. 2005) (finding deficient performance under AEDPA
where “defense counsel failed to call as a witness, or even to
consult in preparation for trial and cross-examination of the
prosecution’s witnesses, any medical expert on child sexual
abuse”). Here, the source of the pool of blood was critical. If
the blood came in whole or in part from Klein, defendant’s
version of the events would be strongly corroborated. If it
came from Johnson alone, the prosecution’s case would be
strengthened immeasurably. We conclude that counsel’s fail-
ure to consult any forensic experts regarding how to establish
that source (1) before settling on his defense, (2) when prepar-
ing for trial, or (3) during the course of trial when he was sur-
prised by the prosecution’s expert testimony cannot be
deemed to be reasonable under any standard, and that the state
court’s failure to so determine unquestionably constituted an
objectively unreasonable application of Strickland.

                        B.   Prejudice

   Richter must show more, however, than his counsel’s defi-
cient performance. He must also show that he was prejudiced
by that performance — that “there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S.
at 694. “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. Applying this
standard, we hold that counsel’s deficient performance was
prejudicial, and that the state court’s failure to so conclude
was an objectively unreasonable application of Strickland.

   Counsel’s pretrial failure to consult experts who could have
interpreted the blood evidence at the crime scene and advised
him of its significance had direct, and damaging, conse-
quences. Counsel developed a strategy for trial to treat the
case as a pure credibility contest, to call only the defendant as
a witness regarding the shooting, and to criticize the state’s
incomplete investigation of the crime scene, without any
                      RICHTER v. HICKMAN                   10695
knowledge whether forensic evidence, if introduced, would
corroborate or contradict his client’s testimony. He assumed
that the prosecution would not offer any expert forensic evi-
dence to support the testimony of its principal witness and did
not prepare for the possibility that it would. In the end, the
prosecution did introduce damaging expert testimony on
blood spatter and blood typing that undermined Richter’s
account and the defense theory as a whole. At this point,
counsel was unequipped to respond to it. These negative con-
sequences, in turn, were exacerbated by counsel’s failure dur-
ing the trial to make reasonable efforts to compensate for his
inadequate pretrial investigation; even at this point, he did not
consult a single expert who could advise him whether excul-
patory evidence existed that he might present or how he might
successfully cross-examine the prosecution’s experts or
counter their testimony. Critically, as a result, counsel failed
to introduce any expert testimony — testimony that could
likely have raised reasonable doubts in the minds of the
jurors.

   Counsel’s failure to present expert testimony at trial did not
go unnoticed. In closing, he emphasized the significance of
the pool of blood in the doorway, citing it as evidence of the
location at which Klein had been killed. The prosecutor, in
response, drove home the fact that the defense had presented
no evidence to support its version of the events, other than
Richter’s testimony. He then ridiculed defense counsel’s fail-
ure to present any evidence to support his account of the
source of the pool of blood, and especially his failure to call
any expert witnesses:

      Bob Bell, [the state blood spatter expert,] he’s 22
    years as a blood spatter expert, all that stuff means
    nothing. Hey, [defense counsel] says, the blood be
    here. Bob Bell, hey he’s wrong, trust me. I am not
    going to go get an expert. I am not going to bring
    somebody in here to tell you because I don’t need to
    do it. I will just do it in closing argument. I will just
10696                 RICHTER v. HICKMAN
    say it. If you are willing to believe me, hey, that will
    work.

       I am not going to worry about Jill Spriggs[, the
    state serology expert,] because, hey, her seven years
    as a biochemist and a criminalist, and the fact that
    she went to college to learn this stuff doesn’t mean
    anything, because I am a lawyer. I went to Califor-
    nia, Berkeley, in 1975 and U.O.P. and played ball in
    Mexico, and I know more than Jill Spriggs. But I am
    not going to pay and bring in an expert to show you.
    I am not going to put anyone up here to tell you that.
    I will just tell you that. I am a lawyer. I can do it.

(Emphasis added). Because expert testimony that contradicted
that offered by the prosecution was in fact available, and
strongly persuasive, the harm caused by counsel’s failure to
make any effort to obtain it is readily apparent, and devastat-
ing.

   Had counsel bothered to conduct the requisite investigation,
his efforts would have been highly productive. On state and
federal habeas review, Richter’s new counsel conducted the
investigation that trial counsel had failed to perform, and with
significant effect. Habeas counsel submitted declarations from
four experts in blood evidence, all of whom would have
offered testimony that supported the defense theory of the
case. Taken together, they would have established reasonable
doubt.

   Most significant, and most damaging to the prosecution,
Ken Moses, an expert in blood spatter analysis with over
thirty years of experience in the field, would have directly
refuted the prosecution’s explanation as to the source of the
critical pool of blood. Specifically, he would have offered his
opinion that “[t]he lack of a large number of satellite dropletts
[sic] surrounding the pool eliminates the prosecution’s theory
that Mr. Johnson was standing into [sic] the doorway dripping
                          RICHTER v. HICKMAN                         10697
into the pool below” (emphasis added). Moses would have
been a most persuasive witness. He had established the Crime
Scene Investigations Unit of the San Francisco Crime Labora-
tory in 1983 and, over the course of his career “[a]s an
Inspector-Sergeant and senior crime scene investigator with
the San Francisco Police Department . . . investigated hun-
dreds of violent crimes . . . in which [he] applied the science
of bloodstain pattern interpretation,” and had on numerous
occasions been qualified as an expert.

   Additionally, James Thornton and Brian Wraxall, experts
in blood typing, would have testified to the scientific possibil-
ity that the pool contained some of Klein’s blood, because the
relative intensity of the 2+ and 1+ bands found in the blood
sample could not exclude the possibility that the blood pool
contained a mixture of Johnson’s (subtype 2+ 1+) and Klein’s
(subtype 1+) blood. Finally, Dr. Paul Herrmann, a pathology
expert, would have opined that,

       [g]iven Mr. Johnson’s testimony and the amount of
       blood likely to result from the wounds which he
       received, and the short time between Mr. Johnson
       being shot and Detective Wright making his obser-
       vations of Mr. Johnson, it is highly unlikely that the
       blood pool found in the doorway between the bed-
       room and living room was caused by Mr. Johnson’s
       wounds.

No such expert testimony was presented to the jury.15
  15
     The parties stipulated that the defense experts would testify to the
information sworn to in their declarations. In their declarations the experts
stated that they would have been available to testify as to their opinions
if they had been called at trial. We therefore consider the statements in
these declarations as the relevant testimony that could have, and would
have, been presented at trial.
10698                 RICHTER v. HICKMAN
                               1.

   Although the failure to consult any forensic expert with
respect to blood evidence constituted deficient performance,
the investigation conducted during the habeas proceedings
reveals that the primary source of prejudice lay more nar-
rowly in counsel’s failure to consult, and subsequently to call,
an expert in blood spatter.

   [9] To explain the significance of the blood spatter testi-
mony, it is necessary to reiterate the importance of the pool
of blood — that it was, in fact, the linchpin of the defense. If
Klein was killed while lying on the couch in the living room,
there was no possibility that Richter’s account was correct. If,
in contrast, Klein was killed in the doorway to the bedroom,
Johnson’s account of the events in question could not possibly
be true. Indeed, if any portion of the blood in the pool in the
doorway came from Klein, he could not have been shot, as
Johnson claimed, while he was asleep in another location.
Accordingly, had defense counsel been able to raise a reason-
able doubt in the minds of the jurors as to whether Klein was
a source, in any part, of the pool of blood, there was more
than a reasonable chance that “the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. The
introduction of forensic evidence that had the effect of show-
ing that Johnson’s version of the events was false, and that
was consistent with Richter’s explanation, would therefore
have been invaluable to the defense.

   Had counsel conducted an adequate pretrial investigation
and, as a result, offered Moses’ blood spatter testimony at
trial, the jury would have been presented with testimony from
two expert witnesses on blood spatter, one for the prosecution
(Bell) and one for the defense (Moses), each of whom would
have contradicted key pieces of the theory presented by the
opposing side. On the one hand, the spatter evidence pres-
ented by Richter’s habeas counsel would have conclusively
refuted the prosecution’s explanation of the source of the all-
                          RICHTER v. HICKMAN                        10699
important pool of blood: that it contained only Johnson’s
blood, which dripped to the floor as he stood awaiting the
police’s arrival. Indeed, Moses’ expert testimony that the pool
could not have been formed in that manner remains undis-
puted. On the other hand, the prosecution’s unrebutted testi-
mony about high velocity spatter near the couch and the blood
flow on Klein’s face would have supported the conclusion
that Klein was killed on the couch. Each expert’s testimony
was material to resolving the central dispute in the case:
Klein’s physical location when he was shot and, by extension,
the circumstances of Klein’s death and the credibility of the
key participants.

   In the absence of Moses’ testimony, the only expert expla-
nation of the evidence that the jury heard was consistent with
the prosecution’s version of the case. Had the jury also heard
expert testimony from Moses, it would have been faced with
highly credible forensic evidence from an experienced former
law enforcement officer that directly contradicted the prose-
cution’s version and raised substantial doubt as to the testi-
mony regarding the circumstances of Klein’s death offered by
the key prosecution witness. At this point, to reconcile either
Johnson or Richter’s narrative with the forensic evidence, the
jury would have had to conclude that one blood spatter expert
or the other was wrong or untruthful. We cannot, of course,
determine which expert the jurors would have believed, or if
they would have been able to determine beyond a reasonable
doubt that one or the other was correct. We can determine,
however, that, under these circumstances, counsel’s failure to
present blood spatter expert testimony undermines our confi-
dence in the result and, accordingly, was prejudicial.16 More-
  16
     The dissent advances a curious argument why the failure to introduce
blood spatter evidence could not have been prejudicial. Because Bell’s
unrebutted testimony that the high velocity spatter on the couch meant that
someone had to have been shot there, the dissent reasons — derisively —
that the jury could accept Richter’s story that Klein had been shot by the
bedroom door only by creating a third shooting victim who had been shot
10700                      RICHTER v. HICKMAN
over, because the prosecution’s case rested so heavily on
Johnson’s testimony, impeaching his credibility on a central
point through forensic evidence would have likely precluded
the jury from returning a verdict of guilty.

   The expert blood spatter testimony was also essential in
light of substantial weaknesses in the prosecution’s case, that
rendered it highly likely that expert testimony would deter-
mine the outcome.17 Here, neither explanation of the events —
neither the story presented by the prosecution nor that pres-
ented by the defense — was wholly satisfactory. The prosecu-
tion provided no convincing explanation why Richter and
Branscombe would have returned to a house that they knew
to be occupied to steal a gun-safe that had, only weeks before,
been left for safekeeping in Richter’s garage. If Richter
desired to obtain its contents, it would have been far easier for
him to tell Johnson, while it had been left in his possession,

by the couch. See Dissent at 10748-49, 10753. The dissent fails to
acknowledge, however, that for a precisely analogous reason, the jury
could accept Johnson’s story that Klein had been shot on the couch only
by inventing a third shooting victim who created the pool of blood by the
bedroom. Given Moses’ unrebutted testimony that the blood pool could
not have come from someone standing by the bedroom, and given that
Johnson did not testify that he squatted, sat, or stretched out on the floor
by the bedroom, the jury could not, without a similar degree of creativity,
accept the prosecution’s explanation of the events. The important fact is
that a jury — just like the dissent — could not reasonably conclude that
both experts were correct while also accepting the prosecution’s version
of the events. Because we cannot determine which expert the jury would
have believed and certainly cannot determine that in light of Moses’ testi-
mony it would have found beyond a reasonable doubt that the prosecu-
tion’s explanation of the events was accurate, our confidence in the
outcome is necessarily undermined.
   17
      Indeed, it appears likely that it was in part because of the limitations
of the State’s case — in particular, the credibility problems of its main
witness — that it undertook a last-minute effort to gather forensic evi-
dence and then relied so heavily upon that evidence during the remainder
of the trial and in closing argument. Refuting the State’s forensic case
would, therefore, have been critical for Richter.
                     RICHTER v. HICKMAN                  10701
that a third party had stolen it. Nor did the prosecution offer
any explanation for the numerous inconsistencies in John-
son’s account of the events in question, including his initial
report that there were four or five assailants, then that there
were three, and then that there was only one. Nor did it
explain Johnson’s inability to accurately describe his assail-
ants, even though he later asserted that they were two individ-
uals he knew extremely well. It would appear that at the least
Johnson’s mental processes were not functioning normally at
the time of the shooting — perhaps because of a mixture of
drugs and alcohol — which might explain why, in his befud-
dled state, not recognizing Branscombe, he may have shot
what appeared to him to be an intruder when he awoke and
saw an unknown person unexpectedly in his house. There
were other less important puzzling items, such as Johnson’s
contradictory testimony about where he kept his .380 caliber
gun. Also, the prosecution could not adequately explain why
there was no blood spatter on the sleeping bag where Klein
allegedly was lying when he was shot, and why there was no
blood on the light switch in the bedroom, although Johnson
claims that he turned on the light after touching his bloody
face. Moreover, Johnson was overall a less-than-credible wit-
ness. He was a big-time marijuana and psylocibin mushroom
dealer who sold approximately a pound of marijuana per day.
He twice received immunity from the prosecution in exchange
for his testimony. Johnson was also a prolific gun collector
who had at least on one occasion purchased a stolen handgun
— the .32 caliber pistol that Branscombe ultimately used to
shoot him. Earlier in the evening in question, Johnson had
apparently been ready and willing to use his firearm: He had
drawn a loaded weapon and pointed it at Richter and Bran-
scombe when he didn’t recognize their car in his driveway.

   Of course, the defense’s explanation, too, had holes. The
story Richter told raised a number of questions: Why were
there .22 caliber cartridges found in his garage? How had
Johnson carried Klein to the couch with so little evidence of
blood flow? Why was the safe thrown haphazardly on a pile
10702                     RICHTER v. HICKMAN
of other belongings in Richter’s garage, rather than standing
upright as a witness had seen it previously? Why had Richter
and Branscombe taken off for the Yolo bypass shortly after
the killing and not returned until the next day? Why did Rich-
ter initially tell the police that his truck was not at Johnson’s
house on the night in question? Even aside from these ques-
tions, Richter suffered from credibility problems. He was a
marijuana and mushroom user himself, as well as an occa-
sional dealer.18

   In light of the weaknesses in both sides of the case, we can-
not say definitively that Richter would have been acquitted,
even had the defense’s blood spatter expert testified that
blood dripping from Johnson while he stood and waited in the
doorway for the police to arrive could not have formed the
pool near the bedroom door. There are a number of factual
inconsistencies in this case pointing in both directions, and it
is impossible to say what verdict the jury might have reached
had it heard all the relevant evidence. But certainty has never
been the standard to which we hold ourselves, even on
AEDPA review. The existence of factual inconsistencies in a
case does not absolve defense counsel of the responsibility to
investigate; nor does it eliminate the likelihood of prejudice
when he fails to do so. Rather, introducing forensic evidence
  18
     Despite the questions raised by his testimony, we must note that Rich-
ter’s account was not, on the whole, implausible. The most damaging evi-
dence at trial was Detective Bell’s blood spatter analysis. In many other
ways, Richter’s version of the events, which the dissent deems “highly
improbable,” Dissent at 10754, was internally consistent and provided a
coherent explanation for the evidence introduced at trial. For example,
Richter testified that he had been paid in cash on the night of Klein’s
death; that he dropped a $100 bill at the Yolo bypass was therefore per-
fectly understandable in light of his testimony. Richter also explained,
moreover, why he and Branscombe returned to the Christmas tree lot late
at night, rather than waking up a couple of hours later to clean out their
belongings from the trailer by the following morning and why they
returned to Johnson’s house. Also consistent with Richter’s explanation,
Johnson had in fact tried to modify his M-12, attempting to convert it into
a fully automatic weapon, thus explaining why it might have jammed.
                          RICHTER v. HICKMAN                         10703
that confirms the defendant’s version of the event or casts
doubt upon the prosecution’s is even more critical in such cir-
cumstances and even more likely to establish reasonable
doubt in the minds of the jurors. Our obligation is to deter-
mine whether there is a “reasonable probability that, absent
[counsel’s] errors, the factfinder would have had a reasonable
doubt respecting guilt.” Strickland, 466 U.S. at 695. A “rea-
sonable probability” does not require certainty, or even a
showing that it is “more likely than not” that a different out-
come would have resulted. See Sanders, 21 F.3d at 1461.
Rather, the probability must simply be “sufficient to under-
mine [our] confidence in the outcome.” Strickland, 466 U.S.
at 694. Here, our confidence is unquestionably undermined.
We cannot say — and we do not believe that any reasonable
adjudicator could — that the defense expert’s spatter testi-
mony, when considered along with all the evidence previ-
ously introduced, would not have resulted in reasonable doubt.19

   [10] According the state court the deference mandated by
AEDPA, we nonetheless hold that it was an unreasonable
application of Strickland for that court to conclude that coun-
sel’s failure to conduct an adequate investigation into the
source of the pool of blood and to adduce expert blood spatter
testimony that corroborated the defense’s version of the facts,
did not constitute prejudice and thus did not violate Richter’s
Sixth Amendment right to effective assistance of counsel.

                                     2.

   As we have explained, the blood spatter testimony alone
was sufficient to give rise to reasonable doubt in the minds of
the jurors. We note, however, that such doubt would have
been reinforced had counsel also offered expert testimony on
blood typing to rebut that of the State’s serology expert.20 The
  19
     Of course, contrary to what the dissent appears to believe, the evi-
dence need only raise a reasonable doubt as to the defendant’s guilt, not
conclusive proof of the defendant’s innocence.
  20
     Taken by itself, the failure to present expert testimony on blood typing
did not sufficiently prejudice the defense such that habeas relief would be
10704                      RICHTER v. HICKMAN
expert declarations from Thornton and Wraxall, presented
during habeas proceedings, do not prove definitively that
Klein’s blood was in the pool, but they tend to counter the tes-
timony by the State’s serology expert that Klein was excluded
as a source of the blood sample taken from the door molding
above the pool.21 The testimony of the two defense experts, if
credited, serves to establish the possibility that the pool con-
tained a mixture of Johnson’s and Klein’s blood and raises a
reasonable doubt as to the prosecution’s contrary view. If that
expert testimony had been presented along with Moses’ blood

warranted. However, in combinationwith the failure to present expert
blood spatter testimony, which was prejudicial in itself, the failure to pres-
ent expert testimony that could have undermined the damaging testimony
offered by Spriggs contributed to the overall showing of prejudice.
   21
      Indeed, the State’s serology expert adhered strongly to this position
throughout. On direct examination, Spriggs stated definitively, “I would
include Johnson as a possible donor of the human blood on item 14-A, and
I would exclude Klein as a possible donor of the human blood on 14-A.”
On cross-examination, she did not retreat from that position. Prompted by
the Court, she stated, “In my opinion, [the sample] does not contain more
than one person’s blood.” When asked by defense counsel whether she
could say that to a scientific certainty, she responded, “Based on the test-
ing that I perform with the PGM sub typing it does not look like there are
two people contributing to that stain. It looks like one person.” Upon fur-
ther questioning she continued to insist, “So I am going by based on my
testing, based on the intensity of the bands, I do not think there are two
people there.” Spriggs did acknowledge that it was possible that due to
degradation a 1+ band might be less intense than expected. On redirect,
however, she further explained that the sample did not appear to be
degraded, and that if a sample was degraded, one would get an inconclu-
sive answer, not a wrong answer. On re-cross, her unequivocal final con-
clusion was that she had “no reservations. [Klein] is excluded as a possible
donor of that sample.”
   In light of Spriggs’ testimony, and in light of the obvious fact that the
questions posed by counsel on cross-examination are not evidence and
may not form the basis for a jury’s conclusions, there would have been a
significant benefit to the defense had the jury heard directly from an expert
that the possibility of blood mixing existed in this particular case, and that
a source of the blood in the pool could well have been Klein.
                           RICHTER v. HICKMAN                          10705
spatter testimony, the expert evidence as a whole would have
allowed the defense to argue that both the blood spatter evi-
dence and the serology evidence supported — or, in the case
of the serology evidence, at least did not conflict with — the
theory that the pool contained Klein’s blood.

   [11] Although we base our prejudice holding on counsel’s
failure to introduce blood spatter evidence, that holding is bol-
stered by the detrimental effects of counsel’s failure to consult
a serology expert — both because he could have introduced
expert testimony that would have supported his case and
because an expert could have advised him as to how to cross-
examine the prosecution’s witnesses.22 Strickland requires us
to assess the aggregate impact of counsel’s deficient actions
when evaluating whether such failures are prejudicial. 466
U.S. at 695-96. Here, the jury would have been even more
likely to credit Moses’ testimony that the blood pool could not
have been formed by the dripping of Johnson’s blood while
he stood waiting for the police to arrive if the prosecution’s
serology testimony was also cast into doubt.23 While it would
  22
      Counsel acknowledged that he missed crucial information when con-
ducting his cross-examination. He “remember[ed] kicking [him]self” after
trial because he failed to elicit from Spriggs the possibility that, even with-
out degradation, the mixture of Johnson’s and Klein’s blood could have
produced the 2+ 1+ band it did — due to the proportions of the blood in
the pool, or because Johnson had a stronger 2+ band and a weaker 1+
band. Such testimony certainly would have been significant, particularly
because Spriggs testified that it did not appear that the sample was
degraded. Counsel acknowledged that “where you have experts like this
that you can go to so you don’t make those mistakes like I made . . . .
Sure, you use them whenever you can. They’re a great tool.” Nevertheless,
without the benefit of such a consultation to confirm whether or not he had
adequately questioned Spriggs on cross-examination, “at the time I
thought I did an okay job.”
   23
      Similarly, it would have been helpful to introduce expert medical tes-
timony regarding the amount of blood that Johnson could have deposited
in the pool, although it would not have been unreasonable to conclude
that, standing alone, the absence of that testimony in this case was not
prejudicial. The dissent dismisses Dr. Herrmann’s expert opinion, in part
10706                      RICHTER v. HICKMAN
not have been unreasonable for the state court to conclude
that, by itself, the failure to present serology evidence was not
prejudicial, the absence of that expert testimony contributed
to the prejudice that resulted from the failure to offer expert
blood spatter testimony.

                                      3.

   To reiterate, we conclude that Richter was prejudiced by
counsel’s deficient investigation with respect to the critical
question of the source of the blood in the pool by the bedroom
doorway. The resultant failure to introduce exculpatory expert
testimony on blood spatter, as well as other expert testimony
that would, together with the spatter testimony, have raised
reasonable doubt in the minds of the jurors with respect to
that question undermines one’s confidence in the outcome of
Richter’s case. The state court’s conclusion to the contrary
constituted an objectively unreasonable application of Strick-
land.

                                     IV.

  In so holding, we need not reach Richter’s other claims.
Because we have concluded that counsel provided ineffective

because in its view this testimony would have been inadmissible at trial.
Dissent at 10741-43. We cannot agree, however, particularly in light of the
fact that the parties “agree[d] and stipulate[d] that the . . . declarations of
petitioners’ expert witnesses are admissible for consideration on the mer-
its, and that [the experts], if called to testify, would testify in conformance
with their declarations . . . .” We believe, moreover, that this expert testi-
mony would have been both relevant and significant for the jury to con-
sider. Johnson, we must remember, claimed that he immediately called
911 after finding Klein on the sofa and, contended that in the six minutes
before the police arrived, he ran around the house, hid the scale on which
he measured marijuana, took two trips outside to throw two marijuana
plants over the fence, and called his girlfriend’s father. That blood was
found in various locations around the house does not negate the medical
expert’s opinion that the pool in the doorway was too large to have come
from Johnson. There was little time for such a pool to form, and further
corroborative expert testimony on blood pooling could have been persua-
sive.
                      RICHTER v. HICKMAN                   10707
assistance by failing to investigate the source of the pool of
blood, and then to introduce expert testimony on that point,
and because we have also concluded that the state court deci-
sion to the contrary constituted an unreasonable application of
Strickland, we do not consider here whether counsel’s failure
to investigate the caliber of a bullet hole found in the floor of
Johnson’s bedroom was also ineffective. Similarly, we need
not decide whether counsel’s failure to present lay testimony
and expert testimony on firearms was ineffective, nor whether
the prosecution violated Brady v. Maryland, 373 U.S. 83
(1963), in misrepresenting the size of the bullet hole and the
inaccessibility of the piece of floorboard containing it that fell
into the crawl space below the house. We do not, moreover,
decide whether Richter’s Eighth and Fourteenth Amendment
rights were violated when the state court provided an incor-
rect or inaccurate answer to a request for clarification that the
jury submitted to the trial court during deliberations.

                               V.

   Counsel’s ineffectiveness in failing to investigate and pres-
ent expert testimony regarding the source of the pool of blood
is evident. The state court’s decision to the contrary consti-
tuted an unreasonable application of Strickland. The decision
of the district court denying a writ of habeas corpus is
reversed, and the matter is remanded with directions to enter
judgment granting a writ of habeas corpus ordering that Rich-
ter be released unless the State elects to re-try him within 90
days of its entry.

  REVERSED AND REMANDED WITH DIRECTIONS.
RICHTER v. HICKMAN           10709
                     Volume 2 of 2
10710                 RICHTER v. HICKMAN
BYBEE, Circuit Judge, with whom O’SCANNLAIN,
KLEINFELD, and IKUTA, Circuit Judges, join, dissenting:

   Years of consuming forensic science television shows have
gone to our heads. We know the plot by heart: the hapless
State has charged the wrong guy and our scientists-turned-
sleuths will come up with the trial-changing evidence at the
last minute. But State v. Richter isn’t the pilot for CSI: Sacra-
mento. Real trials are rarely as gratifyingly formulaic as those
seen on TV, and real defense attorneys can seldom boast the
Holmesian intuition imputed to them by savvy scriptwriters.
In the real world, defense attorneys must often contend with
an unsympathetic bench, financial and temporal pressures,
and unexpected evidentiary developments. They must also
sometimes decide between various unappealing defense strat-
egies. When we ignore these gritty realities and do not ade-
quately analyze the specific circumstances surrounding an
attorney’s performance, we inevitably fail to heed the
Supreme Court’s admonition about second-guessing trial
counsel. See Strickland v. Washington, 466 U.S. 688, 689
(1984).

   The majority opinion is a model of the intrusive post-trial
inquiry into attorney performance long rejected by the Court.
It declares the blood evidence to be “the single most critical
issue in the case,” one that “any competent defense counsel
would have immediately recognized.” Maj. Op. at 10681.
This would have come as a surprise to both the State—which
had focused on other physical evidence and had not even
taken a blood sample from the victim before trial—and Rich-
ter’s counsel, who knew the limited parameters of the State’s
evidence. What the majority is now convinced was the “cen-
tral dispute” in the case, Maj. Op. at 10680, sent both sides
scrambling mid-trial. The majority now proclaims that no
competent counsel could fail to understand the importance of
acquiring expert witnesses to testify on the blood evidence,
ignoring both the circumstances of the case and counsel’s
own deposition testimony establishing why he had no reason
                      RICHTER v. HICKMAN                   10711
to believe that such experts would be helpful. As counsel
explained, the State had built its case on other evidence and
had no witnesses on its list to testify about blood evidence.
More importantly, if counsel had conducted the pre-trial
investigation demanded by the majority, it not only would
have alerted the State to counsel’s defense but might well
have resulted in the discovery of additional inculpatory evi-
dence. “Strickland does not require counsel to investigate
every conceivable line of mitigating evidence no matter how
unlikely the effort would be to assist the defendant,” Wiggins
v. Smith, 539 U.S. 510, 533 (2003), or if counsel has “reason
to believe that certain investigations would be fruitless or
even harmful,” Strickland, 466 U.S. at 691. Had counsel fol-
lowed the majority’s recipe, he might have cooked his own
client. Counsel had no way of knowing which way the blood
evidence might turn, and he had very good reasons for sus-
pecting that it would not favor Richter. So, his strategy was
to address the other physical evidence the State was present-
ing and then fault the State for its own failure to investigate.
The Court has recognized that this is a perfectly reasonable
strategy. Id.

   Far from being “nothing novel,” Maj. Op. at 10669, the
majority’s holding plainly enlarges the constitutional duty of
defense counsel to seek out and present expert testimony. The
majority’s single-minded approach faults counsel for failing
to consult with forensic experts (1) before he developed his
trial strategy, Maj. Op. at 10683-85; (2) before trial once he
selected a strategy, Maj. Op. at 10685-90; and (3) during the
trial, Maj. Op. at 10691-93. Our decision will force counsel
to seek expert advice at every stage of the proceedings, even
when counsel believes that it will not be helpful and will
detract from the other issues counsel must confront. Further-
more, counsel must now consult an expert on every conceiv-
able evidentiary issue, because our ability to second-guess
counsel’s decisions knows no bounds. The majority, for
example, criticizes counsel for failing to consult two serolo-
gists, a forensic pathologist, and a bloodstain pattern expert in
10712                 RICHTER v. HICKMAN
part because it was possible that the State might introduce
similar experts at trial.

   Unlike the cases where the Supreme Court has found Str-
ickland error, this is not a case where counsel so neglected his
client that “counsel was not functioning as ‘counsel.’ ” Strick-
land, 466 U.S. at 687. Throughout the proceedings, Richter’s
counsel was conscientious and well-prepared. When the State
came up with surprise witnesses to address the blood evi-
dence, counsel diligently prepared for cross-examination and
considered whether, in addition, he should retain an expert.
He ultimately decided against it, a judgment that majority is
more than willing to second-guess. It is not clear, even today,
what counsel was supposed to discover. Indeed, nearly four-
teen years after the trial, Richter cannot point to any new evi-
dence that affirmatively supports his innocence.

   In sum, the majority holds today that defense counsel was
required to adopt a different trial strategy—the majority’s
scorched-earth investigative strategy—and assume new bur-
dens that this new strategy creates. Both counsel’s original
strategy and the majority’s new tactics have some merit, and
neither can solve all Richter’s problems. But the only reason
the majority’s strategy prevails over counsel’s is that it gets
to go last, and counsel’s strategy, having proven unsuccessful,
can be second-guessed.

  I respectfully dissent.

                               I

   Mark Twain once advised never to let the facts get in the
way of a good story. The Supreme Court, however, has made
apparent that such cannot be the case in determining whether
a trial attorney has unconstitutionally deprived a habeas peti-
tioner, through ineffective performance, of his Sixth Amend-
ment right to counsel. Rather, applying the standards of
Strickland requires a “case-by-case examination of the evi-
                      RICHTER v. HICKMAN                   10713
dence.” Williams v. Taylor, 529 U.S. 362, 391 (2000) (quot-
ing Wright v. West, 505 U.S. 277, 308 (1992) (Kennedy, J.,
concurring in the judgment)). Because I believe the majority’s
story lacks this requisite substance, I recount the facts and the
case from “counsel’s perspective at the time” before express-
ing my opinion that defense counsel’s performance was rea-
sonable “in light of all the circumstances.” Strickland, 466
U.S. at 689-90.

                               A

   From all appearances this was an open-and-shut rob-
bery/homicide. After receiving a 911 call on the morning of
December 20, 1994, Sacramento County Deputy Sheriff (and
detective) Michael Wright, and his partner, Deputy Steve Lar-
son, arrived at Joshua “Gunner” Johnson’s house at 5:06 am.
Wright entered the house to find Johnson with blood covering
his cheeks, shirt, hands, and right shoulder. He saw a man
later identified as Patrick Klein lying unconscious on the liv-
ing room couch, on top of a sleeping bag, with what appeared
to be a bullet wound to his left eye. After calling for medical
assistance, Wright talked with Johnson, who claimed that he
had been attacked earlier that morning.

   Both Johnson and Klein were transported to a nearby hos-
pital, where Klein died from his wounds. At the hospital, the
attending physician discovered that Johnson had been shot
twice: once in his cheek, where the bullet severed an artery
and had lodged near his spine; and once in his shoulder. The
physician noted that Klein had also received two wounds: a
“fairly superficial” wound to his neck, and the fatal wound to
his left eye. Both bullets that struck Klein were recovered
from his body—the one that entered his neck was determined
to be a .22 caliber, and the one that pierced his eye was a .32
caliber. The one bullet recovered from Johnson also was
determined to be a .32 caliber.

  While at the hospital, Johnson identified the perpetrators as
Joshua Richter and Christian Branscombe. Johnson told
10714                RICHTER v. HICKMAN
police that he remembered waking up shortly before 5:00 am
to see Richter and Branscombe in his bedroom attempting to
steal his gun safe. He sat up, but was immediately shot by
Branscombe. After hearing one or more gunshots in the living
room, he stood up and noticed that his Cobray M-12 pistol
(usually kept on his nightstand) was missing, along with his
gun safe and a hip sack containing a pager and around $6000
in cash (proceeds from his daily drug sales). After stumbling
into the living room to find Klein bleeding to death on the
sofa, Johnson locked the door and called 911. He then ran into
the backyard to dispose of several marijuana plants and other
drug paraphernalia before the police arrived.

   The evidence discovered at Johnson’s house largely corrob-
orated Johnson’s recollections. About two hours after the 911
call, the police department dispatched homicide detectives to
Johnson’s residence to analyze the crime scene. Lead detec-
tive Robert Bell discovered two expended .32 caliber shell
casings in Johnson’s bedroom where Johnson claimed to have
been shot by Branscombe. The detectives located Johnson’s
pager lying in the front yard by the porch steps—consistent
with Johnson’s story that Richter and Branscombe had stolen
his hip sack. The detectives uncovered an expended .32 cali-
ber shell casing and an expended .22 caliber shell casing in
the living room, resting on a pile of clothing: these confirmed
Johnson’s recollection that he heard at least one more shot
fired in the living room, and matched the bullets that killed
Klein.

   Blood was found throughout the house: large blood pools
were discovered in the kitchen and in the bedroom doorway;
there was a concentration of blood at the end of the couch
where Klein’s head had been resting; there was blood spatter
in the bedroom and near the couch in the living room; and
there were blood drops throughout the house. The detectives
collected a few blood samples, one from a splash of blood on
the molding above the blood pool in the bedroom doorway.
Because Detective Bell ascertained that the forensic evidence
                     RICHTER v. HICKMAN                  10715
sufficiently supported Johnson’s story, no detailed blood or
blood spatter analysis was performed at that time. The detec-
tives, however, documented the entire crime scene with a
camera and a video recorder.

   Based on this evidence, the police department acquired a
warrant to search the garage in which Richter had been living.
The evidence found in the ensuing search further corroborated
Johnson’s story and directly implicated Richter in the crime.
In the garage, investigators discovered (among other things)
Johnson’s gun safe lying haphazardly on its back, two boxes
and a drawer filled with CCI Stinger .22 caliber cartridges,
and a magazine loaded with live CCI Stinger cartridges. A
ballistics expert studied the .22 caliber bullet recovered from
Klein’s body and concluded that it was an exact match to the
CCI Stingers found in the garage. The expert also connected
the spent .22 caliber casing in the living room to the magazine
found in the garage: after analyzing the casing, the expert
determined that it had been ejected from a High Standard
Sport King handgun—the expert then examined Richter’s
magazine and concluded that it was a typical High Standard
magazine designed specifically for a Sport King.

   A warrant was issued for the arrest of Richter and Bran-
scombe, and both were apprehended the following day.
Although Richter first denied having any involvement in the
crime and told the arresting officer that his truck was never
at Johnson’s house on the night in question, he eventually
admitted that he and Branscombe had been at Johnson’s
house early on the morning of December 20th. He also admit-
ted that Branscombe used a .32 caliber weapon to shoot John-
son twice and Klein once. Richter claimed, however, that he
had nothing to do with the shootings—he said that he had
stayed in his truck while Branscombe went into the house to
return clothing belonging to Johnson’s roommate. Richter
asserted that he heard shots and screams in the house and
entered to find Branscombe “freaked out” claiming that he
had only shot Johnson and Klein after they attacked him.
10716                     RICHTER v. HICKMAN
   Richter also confessed that he and Branscombe had taken
Johnson’s Cobray M-12 .380 caliber handgun with them to
the Yolo overpass after the shootings, and had discarded it
there along with Branscombe’s .32 caliber weapon. An initial
search of that area did not reveal either weapon. Detective
Bell, however, did find a crisp $100 bill a few hundred yards
away from the spot Richter had designated. One day later,
Richter’s counsel went back to the area and returned with the
Cobray M-12, which he surrendered to the police.

   Two additional statements implicated Richter. At the police
station, Branscombe and Richter were interviewed regarding
their involvement in the events in question. Both suspects
were videotaped in a holding cell during a break in the inter-
views, and the recording revealed a statement by Branscombe
implicating Richter in the crime. Branscombe asked Richter,
“Did you tell them anything?,” and Richter responded, “I just
told them that I did not kill anyone, and da da da.” Bran-
scombe replied, “Joshua, we were going to tell them the
truth.” In the meantime, the police also interviewed Lauren
Sullivan, Richter’s girlfriend. Although she first refused to
talk about the events in question, she eventually admitted that
Richter had talked with her on the night of December 20th,
approximately twelve or thirteen hours after the shootings.
Sullivan never protested Richter’s guilt at that time—instead,
she told police ominously that she didn’t think she should tell
them about what Richter had told her. Richter’s counsel knew
of both statements.1
  1
    Although the videotaped statements of Branscombe and Richter were
never admitted into evidence, their existence was an important aspect of
the case that Richter’s defense counsel had to consider. The prosecutor
attempted to introduce the videotaped statements at trial during his cross-
examination of Richter, but Richter denied ever making the statements.
Because the defense successfully made an oral motion to exclude the vid-
eotape and transcription of its contents from trial, these statements were
thus never admitted into evidence. Nevertheless, these statements, as Rich-
ter acknowledged on direct appeal, were definitely inculpatory. See People
v. Branscombe, 72 Cal. Rptr. 2d 773, 778-79 (Cal. Ct. App. 1998), review
                         RICHTER v. HICKMAN                        10717
                                    B

  On December 23, 1994, Richter was charged with murder
(under Cal. Penal Code § 187) in the first degree (Cal. Penal
Code § 190.2(a)(17)), attempted murder (Cal. Penal Code
§§ 187, 664), burglary (Cal. Penal Code § 459), and robbery
(Cal. Penal Code § 211). The trial began almost a year later,
on November 14, 1995, and lasted nineteen days. Richter and
Branscombe were tried jointly—Branscombe as the primary
perpetrator, and Richter as a knowing accomplice. The jury
was instructed on felony murder. Thus, as long as the jury
believed that Branscombe shot Johnson and Klein in the per-
petration of a robbery or burglary, and that Richter was an
accomplice, Richter was also liable for murder. See generally
People v. Seaton, 28 P.3d 175 (Cal. 2001); People v. Pulido,
936 P.2d 1235 (Cal. 1997).

   Defense counsel faced enormous evidentiary obstacles at
trial. Every known piece of forensic evidence either directly
supported Johnson’s account of the shootings or was incon-
clusive. The .22 caliber CCI stinger bullets discovered in his
client’s garage decisively matched the bullet recovered from
Klein’s dead body. The $100 bill in the Yolo overpass, the
positioning of Johnson’s pager in the front yard, and the pres-
ence of Johnson’s gun safe in his client’s garage pointed
strongly to his client’s guilt. Moreover, his client’s behavior
after the shootings was hardly exemplary—Richter had fled
the scene of the crime, thrown away evidence that might have
implicated him in the murder, and upon arrest first denied
ever being at the scene of the crime only to later recant this
implausible story. There were even videotaped inculpatory
statements that counsel would be forced to attempt to exclude

denied and ordered not to be officially published (Cal. 1998) (noting that
Richter accused the prosecutor on appeal “of committing misconduct ‘by
asking appellant about a statement of his non-testifying co-defendant
which implicated appellant.’ ” (emphasis added)).
10718                     RICHTER v. HICKMAN
from evidence. The only person who could cast doubt on his
client’s guilt was his client’s girlfriend, who had previously
told police that she had not talked with his client until approx-
imately thirteen hours after the events in question, and thus
could not credibly confirm Richter’s whereabouts during the
relevant time period. Finally, defense counsel knew that his
client’s co-defendant would not be able to testify credibly at
trial—after observing Branscombe’s odd behavior during an
interview, counsel even suggested to Branscombe’s attorney
that an insanity defense might be productive.2

   Counsel also faced significant procedural obstacles. The
trial was somewhat of a hurried affair due to problems Bran-
scombe’s attorney had maintaining his bar membership.
Because of past transgressions, Branscombe’s attorney’s bar
membership was about to be suspended, and he wanted to fin-
ish the trial and collect his fee before the end of the year.
Richter’s counsel believed that the judge, because of this pre-
dicament, created an accelerated trial schedule that upset his
plans to talk with the prosecutor and perhaps obtain a plea
bargain.

   Nevertheless, due to the State’s perfunctory investigation of
the crime scene, counsel knew that the existing forensic evi-
dence did not necessarily prove his client’s guilt beyond a rea-
sonable doubt. Counsel knew that the homicide investigators
had taken only six swabs of blood at the crime scene, had
failed to do a comprehensive blood spatter analysis, and had
never tested any of the blood samples they had gathered in the
year prior to trial. Counsel also knew that police had never
discovered the High Standard Sport King .22 caliber handgun
that the ballistics analysis fingered as one of the murder weap-
ons. Additionally, counsel knew that Johnson was not a vic-
  2
    In light of this situation, it gravely oversimplifies the case to assume,
as the majority does, that the “factual dispute [over the source of the blood
pool in the bedroom doorway] was the single most critical issue in the
case . . . from the standpoint of the defense,” Maj. Op. at 10680.
                      RICHTER v. HICKMAN                   10719
tim likely to elicit empathy—he was a known drug dealer who
had cut a deal with the State to testify against Richter in return
for immunity from certain drug charges.

   Understanding these limitations in the State’s case, defense
counsel diligently investigated evidence that could potentially
exonerate his client. He hired a private investigator, James
Pihl, who worked with Branscombe’s attorney’s private
investigator, John Lee, to discover evidence not collected by
the State. Counsel also interviewed a number of people who
he had reason to believe might shed doubt on Johnson’s story.
Although this extensive investigation did not reveal much
helpful evidence, counsel’s investigator was able to discover
that there were two bullet holes in Johnson’s bedroom that
were never analyzed by the police—one in a floorboard, and
another in a wall. Counsel diligently notified the police inves-
tigators of the existence of these holes, which the State there-
after investigated. After examining the photographs and video
of the crime scene, counsel was also able to pick out some
anomalies in the State’s case: for example, although Johnson
claimed it was dark when he was shot, counsel noticed there
was no blood on the living room light switch indicating that
the wounded Johnson turned it on after being shot.

                                C

   In the State’s opening statement, the prosecutor mentioned
nothing about serological, pathological, or blood spatter evi-
dence that corroborated Johnson’s story. There was good rea-
son for this omission: the homicide investigators had neither
collected much of the blood at the crime scene (they had
taken only six swabs of blood) nor analyzed it in the year
prior to trial. No blood sample was obtained from the large
pool of blood in the bedroom doorway. In fact, the sample
that is the focus of Richter’s habeas petition was removed
from the door molding a few inches above that blood pool.
Before trial, the State had not even taken blood from Johnson
with which to compare the blood stains in the house. Accord-
10720                RICHTER v. HICKMAN
ingly, the prosecutor focused on other physical evidence: the
shell casings, the location of Johnson’s gun safe, and the CCI
Stinger cartridges found at Richter’s residence.

   Defense counsel’s opening statement moved to exploit the
State’s evidentiary lapses. Counsel proclaimed that “evidence
will . . . show that the subsequent investigation of the scene
was quickly done and poorly orchestrated.” He told the jury
that “[t]he evidence of great importance is the lack of spatter
marks [on the living room couch], and other pools of blood,
and spatter marks found elsewhere in the house inconsistent
with stories told by Gunner Johnson.” Counsel explained that
the crime scene photographs revealed that “there are no spat-
ter marks of blood or anything on the couch” and that “there
are also no marks on the sleeping bag [on which Klein was
lying].” Counsel faulted the investigating officers for accept-
ing Johnson’s theory of the story and failing to “take swabs
of the various blood marks that were everywhere in that house
and the pools of blood, including a pool of blood in the bed-
room near the doorway of the bedroom, to determine whose
blood that was, Mr. Johnson, Mr. Klein’s, or another
part[y’s].”

   Defense counsel framed a story “very, very different” from
the prosecutor’s account. He told the jury that Johnson was
the aggressor, that Klein assisted him, and that Branscombe
shot and killed the two in self-defense. Richter’s counsel
admitted that Branscombe had a .32 that evening, and that he
used it. But Klein had also been shot with the .22 semi-
automatic pistol that was never recovered. Counsel suggested
that the .22 was Johnson’s: his investigator had discovered a
.22-caliber-sized hole in Johnson’s bedroom floor that John-
son said he had made on another occasion. Counsel again
returned to the State’s sloppy investigation—there were .22
casings and shells stored in Johnson’s bedroom that the State
never tested to see if they were connected with the bullet that
killed Klein.
                          RICHTER v. HICKMAN                         10721
   According to defense counsel’s theory, Richter and Bran-
scombe, who had smoked marijuana with Johnson until
around 2:00 am on the morning in question, returned to John-
son’s house around 4:00 am to drop off some clothing and
money for one of Johnson’s roommates. Richter sat in his
truck while Branscombe went up to the house. Counsel
asserted that Klein let Branscombe into the house, but then
immediately attacked him—grabbing Branscombe in the bed-
room doorway while Johnson pulled out his M-12.3 Luckily
for Branscombe, Johnson’s gun was not reliable and he only
got off one shot before the gun jammed. But Johnson wasn’t
nicknamed “Gunner” for no reason—according to defense
counsel, Johnson immediately pulled out a .22 caliber semi-
automatic handgun to finish the job. Fortunately again for
  3
    Although the majority is correct that the defense’s theory did not rest
entirely on this admittedly “unlikely scenario,” Maj. Op. at 10671 n.2, this
theory was the one the defense would have preferred the jury believe.
Richter’s counsel was careful to give the jury multiple ways to find his cli-
ent not guilty. Counsel, however, repeatedly suggested that Klein had
attacked Branscombe. In his opening statement, counsel suggested that
“Patrick Klein was involved in the altercation in the bedroom to the extent
that he wrestled with Mr. Branscombe, and as he was wrestling with Mr.
Branscombe after the first shots were fired, Gunner Johnson obtained gun
number two.” According to Richter’s testimony, Branscombe believed that
Klein was attacking him—Richter said that Branscombe had told him
“that ‘They tried to kill me.’ ” (emphasis added). Later, in his closing
argument, defense counsel suggested once again that Klein was at least an
agitator. He told the jury that although they did not have to believe that
Klein was armed, they could believe Klein might have become “entan-
gled” with Branscombe in such a way as to make Branscombe “think that
[Klein] was an aggressor.” Branscombe’s attorney’s closing statement
made this point unambiguously: he told the jury, “I submit that there are
several items of evidence in this trial that would indicate to you that they
were trying to kill Chris Branscombe.” (emphasis added). There was noth-
ing erroneous about the defense’s theory of the case in this regard. If Klein
did not participate in the attack on Branscombe, Branscombe had no justi-
fication to shoot him at point blank range in the head. Of course, the
defense did not require the jury to believe that Klein intended to kill
Branscombe—Richter’s counsel also argued that Branscombe might only
have been guilty of manslaughter because Klein might simply have been
caught accidentally in the middle of a shootout.
10722                    RICHTER v. HICKMAN
Branscombe, Johnson’s talent with firearms failed to match
his enthusiasm—he missed Branscombe and wounded Klein
with the .22. This was just the advantage Branscombe needed.
Branscombe pulled out his .32, gunned down Johnson, and
then finished off Klein with a shot to the head. Richter, hear-
ing the gunshots, ran into the house to find Klein lying in a
pool of blood in the bedroom doorway, Johnson twisted
unnaturally on the bed, and Branscombe, “totally freaked
out,” standing in Johnson’s bedroom holding a smoking .32.
In a panic, Richter and Branscombe fled the scene to dispose
of Johnson’s M-12 and Branscombe’s .32 at the deserted Yolo
overpass.

   Defense counsel argued that none of the evidence found by
the police was inconsistent with Richter’s story. Counsel
asserted that Johnson secretly owned a .22 caliber semi-
automatic handgun from which he could have shot the CCI
Stinger, that Richter and Klein had just been paid for their
work at a Christmas tree lot and lost the $100 bill while dis-
posing of the guns, and most importantly that Johnson had
free run of the house for at least forty minutes after the shoot-
ings and had manipulated any other evidence not consistent
with Richter’s story. Counsel avowed, for example, that John-
son had moved Klein from the bedroom doorway to the couch
in order to make his story sound better. Finally, counsel
claimed that Johnson’s gun safe had been at Richter’s resi-
dence for several months and that Johnson had invented this
theft to implicate Richter.4
  4
    Although the defense argued at trial that Johnson’s gun safe had
always been in Richter’s residence (where Johnson had previously stored
several items), and presented several witnesses testifying such, the State
also called several witnesses who testified that the gun safe was at John-
son’s residence during the night in question. Fingerprint evidence was
inconclusive in determining its provenance: police identified only Rich-
ter’s fingerprints on the safe.
                          RICHTER v. HICKMAN                        10723
                                    D

   Counsel must have struck a nerve because the State moved
quickly to shore up its case. The prosecutor, who realized for
the first time that counsel would be articulating a theory of
self-defense,5 hurried to have the blood evidence analyzed to
determine if it could be inconsistent with that theory. On the
fourth day of trial, without prior warning, the prosecutor pres-
ented Bell, one of the homicide detectives, as an expert in
blood spatter. The following day, the prosecutor for the first
time obtained a blood sample from Johnson and had it com-
pared with the six samples collected from the scene. Four
days later, on the ninth day of trial, the prosecutor put Jill
Spriggs, a criminalist, on the stand to testify about the results
of that analysis. Defense counsel had been given notice of
Spriggs’s testimony only a day earlier.

   The defense began presenting its case shortly thereafter.
Counsel presented seven witnesses, including Richter. These
witnesses focused primarily on the timing of the shooting and
the location of the gun safe—they provided testimony indicat-
ing that the events in question occurred around 4:20 am,
rather than 5:00 am, and argued that Johnson had been storing
his gun safe at Richter’s residence. Counsel did not call any
expert witnesses to the stand. Although he considered doing
so at certain points in the trial, counsel eventually decided that
his cross-examination of the State’s experts was sufficient to
create reasonable doubt about the truth of Johnson’s claims.
The adequacy of this decision is the primary thrust of Rich-
ter’s habeas petition.

                                    II

   In determining whether counsel’s tactical decisions were so
  5
   The defense team had only settled on this strategy shortly before trial.
Previously, they had debated over a voluntary intoxication or insanity
defense.
10724                  RICHTER v. HICKMAN
erroneous as to violate Richter’s constitutional right to effec-
tive assistance of counsel, we face a truly daunting standard
of review. Under Strickland, a habeas petitioner may only
prevail on a claim of ineffective assistance of counsel if he
can show deficient representation “so serious that counsel was
not functioning as the ‘counsel’ guaranteed the [petitioner] by
the Sixth Amendment.” Strickland, 466 U.S. at 687. The
Supreme Court in Strickland refused to create a monolithic
standard of acceptable attorney performance—instead, it rec-
ognized that courts must “indulge a strong presumption that
a counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689 (emphasis added). The
Court noted that “[t]here are countless ways to provide effec-
tive assistance in any given case” and observed that “[e]ven
the best criminal defense attorneys would not defend a partic-
ular client in the same way.” Id. Thus, to find that counsel’s
conduct was deficient, we must override the “strong[ ] pre-
sum[ption] that counsel’s conduct was within the wide range
of reasonable assistance, and that he exercised acceptable pro-
fessional judgment in all significant decisions made.” Hughes
v. Borg, 898 F.2d 695, 702 (9th Cir. 1990).

   Even if we are persuaded that counsel has engaged in “un-
professional errors,” Strickland is not satisfied unless we can
conclude that “the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694. This means “that
counsel’s errors [must be] so serious as to deprive the defen-
dant of a fair trial, a trial whose result is reliable.” Id. at 687.
Of course, any newly introduced expert testimony might have
changed the prosecution’s approach at trial—but this is not
enough to find prejudice under Strickland. See id. at 694 (“It
is not enough for the defendant to show that the errors had
some conceivable effect on the outcome of the proceeding.
. . . [or] that the errors ‘impaired the presentation of the
defense.’ ”). There is prejudice only if there is a reasonable
probability that, but for the errors, the result of the proceed-
ings would have been different.
                     RICHTER v. HICKMAN                  10725
   Overlaying this inquiry is the Antiterrorism and Effective
Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254(d)(2).
Because this case is an appeal from a state court decision, we
cannot simply make the findings required by Strickland and
grant the petition. Rather, we must make a further finding:
that our Strickland conclusion is itself so clear that the con-
trary judgment by the state court was unreasonable. In other
words, we face a “doubly deferential” standard of review, see
Knowles v. Mirzayance, 129 S. Ct. at 1420: we may not grant
Richter habeas relief unless we are convinced that the state
court decision was “contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States,” or was “based on
an unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d). In cases like these, where no state court has
explained its reasoning, we must conduct “an independent
review of the record to determine whether the state court’s
decision was objectively unreasonable.” Sass v. Cal. Bd. of
Prison Terms, 461 F.3d 1123, 1127 (9th Cir. 2006). “Objec-
tively unreasonable” does not mean that we can grant the
habeas petition if we merely disagree with the state court’s
decision, or would have decided oppositely in the first
instance. See Williams v. Taylor, 529 U.S. 362, 409 (2003)
(“[A]n unreasonable application of federal law is different
from an incorrect application of federal law.”). Nor can we
decide that a state court was unreasonable even if we believe
it committed a clear error. Lockyer v. Andrade, 538 U.S. 63,
75 (2003). Rather, to overturn the state court’s decision, its
judgment about counsel’s performance must be so egregious
that we cannot but be convinced that the court’s decision is
itself outside the bounds of reasonableness.

   Deference under AEDPA is especially important in this
case, where Richter’s claims arise under Strickland. The
Supreme Court has emphasized that “evaluating whether a
rule application was unreasonable [under AEDPA] requires
considering the rule’s specificity.” Yarborough v. Alvaredo,
10726                 RICHTER v. HICKMAN
541 U.S. 652, 664 (2004). “The more general the rule, the
more leeway [state] courts have in reaching outcomes in case-
by-case determinations.” Id. Strickland is a general rule, as
the Supreme Court has often recognized. See, e.g., Mirzay-
ance, 129 S. Ct. at 1420. The Court has made plain that “be-
cause the Strickland standard is a general standard, a state
court has even more latitude to reasonably determine that a
defendant has not satisfied that standard.” Id.

   The majority recites these standards, but doesn’t take them
to heart. The majority glosses over the circumstances in which
defense counsel found himself: all the forensic evidence dis-
covered before trial implicated his client in the crime; his cli-
ent’s actions in response to the crime were indicative of guilt;
he was fighting a judge and fellow defense attorney who
wanted to finish the trial as quickly as possible; and he was
surprised by expert witness testimony from witnesses the
State had not previously identified. The majority also ignores
the nature of the expert testimony at issue: despite the bom-
bastic language of Richter’s newfound experts, the content of
their testimony is not as revealing as Richter claims.

   A careful review of the record demonstrates the inadequacy
of the majority’s conclusions. Richter’s counsel vigorously
pursued the strategy he had developed in his opening state-
ment and diligently contested all critical evidence raised by
the prosecution. In no sense, then, can we conclude that
“counsel was not functioning as the ‘counsel’ guaranteed
[Richter] by the Sixth Amendment.” Strickland, 466 U.S. at
687. Even if we could conclude, with the benefit of hindsight,
that defense counsel made certain mistakes in his representa-
tion of Richter, these mistakes are not the type of egregious
errors that mandate a finding of deficient performance. At
worst, counsel exhibited questionable judgment by relying
exclusively on his own powers of cross-examination in lieu of
an expert’s direct testimony. And even if counsel’s judgment
was flawed, it is far from clear that counsel’s decision not to
call these experts resulted in an unreliable guilty verdict.
                      RICHTER v. HICKMAN                  10727
Although the expert declarations offered in support of Rich-
ter’s habeas petition might have added some new tools to the
defense’s arsenal, they can hardly dent the clear, unchallenged
evidence implicating Richter in Klein’s murder and the utter
lack of evidence (even in Richter’s newfound expert testi-
mony) confirming or even strongly supporting Richter’s the-
ory of self-defense.

   Finally, even if we could conclude, as a matter of first
impression, that defense counsel failed to meet the standard
of professional conduct mandated by Strickland, there is
clearly not enough evidence in the record to conclude that a
state court adjudicating oppositely has made not just an erro-
neous but a patently unreasonable decision. To rule otherwise
is to ignore the clear congressional intent in AEDPA to curtail
our second-guessing of state court habeas decisions. See Wil-
liams, 529 U.S. at 386 (Opinion of Stevens, J., joined by Sou-
ter, Ginsburg, and Breyer, JJ.) (“[I]t seems clear that Congress
intended federal judges to attend with the utmost care to state-
court decisions, including all of the reasons supporting their
decisions, before concluding that those proceedings were
infected by constitutional error sufficiently serious to warrant
the issuance of the writ.”).

                               A

   The majority first claims that defense counsel’s decision
not to consult with or call as a witness a serologist was defi-
cient and probably prejudiced Richter’s defense. In its haste
to paint with broad brush strokes, the majority decides this
without even a cursory discussion of the circumstances of that
decision or the nature of the relevant evidence. Review of
counsel’s decision and the serology evidence in context indi-
cates that counsel’s decision not to “investigate” serology evi-
dence before trial was reasonable and consistent with his trial
strategy. Moreover, even if counsel’s failure to procure a
serologist constituted deficient performance, it had a nearly
negligible effect on the course of trial.
10728                     RICHTER v. HICKMAN
   The State had to plug the holes Richter’s counsel identified
in its case. It had neglected to test the blood pool in the door-
way to Johnson’s bedroom to see whether it was Johnson’s
blood (as the State contended6) or Klein’s blood (as the
defense claimed at trial7). The only sample the State had was
a swab taken from the wall just above the blood pool. At trial,
the State’s expert, Jill Spriggs, testified regarding her compar-
ative analysis of Johnson’s blood sample and the swabbed
sample. Because both Johnson and Klein had Type O blood,
their blood samples had to be differentiated by reference to an
enzyme, phosphoglucomutase (“PGM”). Spriggs opined that
her laboratory testing determined that Johnson’s PGM sub-
type was 2+1+ and that Klein’s PGM subtype was 1+. Spriggs
claimed that because the blood found on the molding near the
blood pool had a PGM subtype of 2+1+, Klein could reliably
be excluded as the donor of that blood.

   This was the first defense counsel had heard of this evi-
dence. In fact, counsel had learned of the subject matter of
Spriggs’s testimony only the day before her appearance in
court. Spriggs had not been on the prosecution’s witness list,
and her forensic tests were run mid-trial. After learning of
Spriggs’s testimony, counsel immediately requested a contin-
uance, which the trial court denied. At that point, counsel had
to move quickly to counter this unexpected development. He
called the public defender’s office and then spent the evening
in a library learning about PGM subtypes while preparing for
cross-examination.
  6
     The State’s theory was essentially that Johnson created the blood pool
when he stood wounded by the bedroom doorway waiting for Richter and
Branscombe to drive away.
   7
     Defense counsel’s theory was that Klein wrestled with Branscombe at
or near the bedroom doorway, that Johnson shot at the struggling Bran-
scombe from near his bed, and that Johnson missed Branscombe and hit
Klein. This fortuitous accident freed Branscombe from Klein’s grip, and
Branscombe then shot Klein in the head, which caused Klein to collapse
in the bedroom doorway.
                          RICHTER v. HICKMAN                         10729
   During cross-examination, counsel challenged Spriggs’s
conclusion that Klein could be reliably excluded as the source
of the blood swabbed from the bedroom wall. In response to
counsel’s questions, Spriggs acknowledged that she had not
tested for cross-contamination and that she had only been able
to run one test. Counsel asked Spriggs whether she could tes-
tify to a “scientific certainty” that the sample only contained
one person’s blood. She answered equivocally that “it does
not look like there are two people contributing to that stain.”

   Counsel also questioned whether a commingling of John-
son’s and Klein’s blood would still produce a 2+1+ sample
and whether a degraded sample would reliably indicate PGM
subtype at all. Spriggs, in response to this line of questions,
eventually opined that if commingling between a 2+1+ sam-
ple and a 1+ sample occurred, the test would reveal a stronger
1+ result than what had occurred in this case. Counsel
attempted to challenge this conclusion, questioning Spriggs
about what would result if the proportion of blood contributed
by the two donors was different, but he was cut off by the
judge. Nevertheless, counsel was able to secure an admission
from Spriggs that if Johnson and Klein’s blood were com-
bined in the sample, the PGM subtype would show a 2+1+
band, and that the test might not reveal a stronger 1+ result
(indicating the presence of Klein’s blood) if the sample was
degraded.

  Now, to support his habeas petition, Richter attaches the
expert opinions of two serologists who make nearly the same
points that counsel presented on cross-examination.8 One
expert, John Thornton, speculates that because “in the electro-
phoretic separation of PGM subtypes, the 1+ band in a 2+1+
  8
   I should note that, although the majority trusts Richter’s experts as
authoritative, both experts filed only very short affidavits containing their
preliminary views and indicating their availability to testify. Neither
expert had access to the blood samples, and neither has actually testified
or been tested by cross-examination.
10730                  RICHTER v. HICKMAN
sample appears at the same location as the 1+ band in a 1+
sample,” the Spriggs finding “could not exclude the possibil-
ity that the sample contains a mixture of 2+1+ and 1+ blood.”
The other expert, Brian Wraxall, remarks that there is a possi-
bility that Klein could have been a contributing source
because “the relative intensity between the 2+ band and the
1+ band in the [wall] sample would depend on the proportion
of Mr. Klein’s blood commingled with Mr. Johnson’s blood.”
Also, Wraxall points out that even a non-degraded sample
might show a 2+1+ result of uniform intensity where John-
son’s enzyme tested as a strong 2+ band and a weaker 1+
band. Wraxall had to qualify this opinion because “the 2+
band in a 2+1+ band is usually, but not always, equal in inten-
sity to the 1+ band” (emphasis added) and no evidence at trial
indicated whether Johnson’s blood would create a stronger 2+
band.

   Richter’s professed experts do not challenge Spriggs’s con-
clusion that the blood pool contained Johnson’s blood. They
also cannot establish that Klein’s blood is in fact in the sam-
ple, or even that it is likely that Klein’s blood is in the sample.
At best they can only challenge the conclusion that evidence
shows conclusively that the swabbed sample contained John-
son’s blood only—a conclusion that Richter’s counsel effec-
tively challenged at trial during cross-examination.

                                1

   With all due respect to our colleagues, counsel’s perfor-
mance was well within the “wide range of reasonable profes-
sional assistance.” Strickland, 466 U.S. at 689. In no way was
Richter deprived of competent counsel in the sense that
“counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment.” Id. at 687.

   Counsel did what he could under extremely difficult cir-
cumstances. While the majority excoriates defense counsel for
failing to “consult” with a serologist or other forensic expert
                           RICHTER v. HICKMAN                         10731
in preparation for trial, it fails to acknowledge that the results
of such “consultation” are pure speculation and have no basis
in the record. Although the Certificate of Appealability in this
case listed “[w]hether trial counsel rendered ineffective assis-
tance in violation of the Sixth Amendment by failing to inves-
tigate, develop, and present [expert testimony]” as one of the
issues to be considered on appeal, both the habeas petition
filed in the district court and the evidence presented in support
of that petition focus entirely on counsel’s “fail[ure] to pres-
ent readily available expert testimony which directly sup-
ported his theory of the case.” (emphasis added). The expert
witness declarations proffered in support of the petition do not
indicate that any of Richter’s new experts would have been
available to advise counsel about his trial strategy. In each
declaration, the expert only avers that he “would have been
available to testify to this if called as a witness at Mr. Rich-
ter’s trial.” (emphasis added). Not one expert declaration
asserts a witness’s availability before trial to “consult” with
defense counsel.

   More importantly, nothing in the record hints that defense
counsel would have been better prepared to address serology
testimony at trial had he retained a serologist at the outset.
Both of Richter’s serology declarations are reactive—they
respond to specific points made by the State’s expert during
trial. Neither declaration details any type of advice the serolo-
gists would have given defense counsel before trial, when nei-
ther counsel nor anyone else knew that the State would be
presenting expert testimony on blood evidence.9 Indeed,
   9
     The record shows that it was not “entirely predictable” that “[t]he State
would present forensic testimony” on serology or any other type of blood
evidence, Maj. Op. at 10688 n.10. Indeed, even the State did not expect
to introduce such testimony before defense counsel’s opening statement,
and had to scramble to collect the evidence during trial. At that juncture,
the State didn’t even know whether it had usable blood samples.
  On this point the majority apparently “agree[s] with the dissent that
counsel’s decision not to ask the prosecution to test the blood sample . . .
10732                      RICHTER v. HICKMAN
before trial neither counsel nor the State knew if the State’s
limited blood evidence was still viable—it had been collected
over a year in advance and may not have been well preserved.
Thus, prior to trial, a serologist could have given defense
counsel only general background knowledge about serology:
no serologist could have “prepared” defense counsel to
address the specific weaknesses in the State’s case, which
only were revealed after Spriggs’s testimony.

   Likewise, it is absurd to suggest, as the majority does, that
counsel would have altered his trial strategy after consulting
with a serologist before trial. Counsel had good reasons to
refrain from having the State’s blood samples tested, and
these reasons would not have been challenged by an advisory
serologist. Counsel knew that a major weakness in the State’s
case was the lack of serological evidence eliminating Klein as
a potential source of blood pools in the bedroom and the bed-
room doorway, and he knew that the homicide detectives had
never taken a sample directly from the blood pool in the bed-
room doorway or tested the blood samples they did possess.
Given these circumstances, counsel had two options before
trial: he could ask the State to do a comparative analysis of
the blood samples, or he could wait and see whether the State
planned on testing the samples itself. An analysis of the possi-
ble outcomes of each strategy demonstrates that counsel’s
decision to wait on the State’s investigation was actually quite
shrewd.

was not unreasonable.” Maj. Op. at 10685 n.9. If so, the majority has cre-
ated a duty to consult with experts that counsel did not intend to call as
witnesses. Retaining a serologist before trial would only have “prepared”
counsel by preventing him from having to search for an expert on short
notice: but if this failure to prepare is constitutionally deficient, the first
prong of Strickland becomes a nullity—no counsel can possibly retain an
expert to respond to every single potential expert a prosecutor might mus-
ter.
                          RICHTER v. HICKMAN                         10733
   If counsel had “investigated” and asked the State to test the
blood samples, he very well could have (and in this case
would have) aided the State in producing inculpatory evi-
dence against his client. There were only three potential out-
comes to a serology test, and only one of them would have
been helpful to his client. If the test showed that the blood
sample matched Johnson’s blood, counsel’s self-defense the-
ory would have collapsed. If the test showed a match with
Klein’s blood, counsel’s case would have been strengthened.
Finally, if the test was inconclusive, counsel was no better off
than he would have been had the test never been attempted.
All the evidence counsel had at the time indicated that it was
highly unlikely that a test would result in the second outcome.
Not one piece of forensic evidence discovered at the crime
scene corroborated counsel’s self-defense theory, and counsel
had no reason to think that the blood evidence would be any
different—in fact, counsel knew that Richter and Branscombe
had made videotaped inculpatory statements while in police
custody.10

   Given the low probability that a serology test would aid his
client, and the high probability that it might foreclose entirely
his theory of self-defense, it was quite reasonable for counsel
to forgo such testing and force the State to analyze the blood
on its own initiative. In this way, counsel would gain the same
benefits of a positive test and yet also retain more maneuver-
  10
     The Supreme Court has emphasized that “when a defendant has given
counsel reason to believe that pursuing certain investigations would be
fruitless or even harmful, counsel’s failure to pursue those investigations
may not later be challenged as unreasonable.” Strickland, 466 U.S. at 691.
The Court has noted that “inquiry into counsel’s conversations with the
defendant may be critical to a proper assessment of counsel’s investigative
decisions.” Id. Although in this case such conversations are privileged, the
circumstances of the case are such that counsel could have reasonably
believed his client was involved in the shootings and that they were not
in self-defense. Thus, we cannot simply assume, as the majority implicitly
does, that counsel should act as he would if he believed his client was not
involved in the shootings—we must recognize that “[t]he reasonableness
of counsel’s actions may be determined or substantially influenced by the
defendant’s own statements or actions.” Id.
10734                 RICHTER v. HICKMAN
ability at trial. If the State didn’t bother to test the blood, or
found that the samples were too degraded to create a conclu-
sive result, counsel could ridicule the State for its inadequate
investigatory processes and imply that other forensic evidence
at the scene was not conclusive. Moreover, if the State
decided independently to test the blood samples and found
potentially exculpatory evidence, it would be required by law
to disclose the result to defense counsel. See Brady v. Mary-
land, 373 U.S. 83, 87 (1963). Of course, the State might test
the blood and find an adverse result—but in that case defense
counsel would be no worse off than were he to have requested
the test himself.

   To be sure, counsel’s decision to rely on the State’s failure
to present expert evidence was in some aspects riskier than
the majority’s preferred strategy. If the blood evidence was
exculpatory, his decision not to test the samples could have
prevented the jury from having such evidence to consider. But
the existence of this remote possibility is no reason to deride
counsel’s decision as unreasonable. Counsel, who could talk
frankly with his client and discuss whether “pursuing certain
investigations would be fruitless and even harmful,” knew
more about the risks involved with either strategy than any
judges on this court. See Strickland, 466 U.S. at 691
(“Counsel’s actions are usually based, quite properly, on
informed strategic choices made by the defendant and on
information supplied by the defendant.”). Thus, at best the
majority can claim that counsel’s decision to wait for the
State’s blood analysis was riskier than its preferred strategy—
and the Constitution, unlike the majority, does not mandate
risk-averse representation. See id. at 689 (“Any such set of
rules [restricting the range of legitimate decisions regarding
how best to present a criminal defense] would interfere with
the constitutionally protected independence of counsel and
restrict the wide latitude counsel must have in making tactical
decisions.”).
                          RICHTER v. HICKMAN                        10735
   Counsel’s actions during trial, in response to the State’s
expert testimony, were also quite reasonable. Although coun-
sel might have retained a standby serologist to “consult” with
during trial (as the majority strangely holds was obligatory),
he had a list of the State’s witnesses and knew the State was
not putting on any evidence about the blood pool. After learn-
ing that the State was adding a witness, counsel first sought
a continuance. When the court refused, he spent time
researching the subject matter to determine the evidence’s
strengths and weaknesses. Even with his limited research,
counsel’s questions on cross-examination were thoughtful,
informed, and probing. There is no evidence of inadequate
preparation or other professional misconduct in his cross-
examination. Counsel realized that he was not as competent
as a hypothetical expert to examine the serology evidence,
and prepared a list of potential expert witnesses to contact.
After his cross-examination of Spriggs, however, counsel
believed that he had created the possibility of reasonable
doubt so as to preclude the necessity of tracking down his
own expert witness (who he had no reason to believe at the
time would interpret the serology evidence any differently
than the State’s expert11).

    In hindsight, the decision not to obtain a serologist even at
this late stage in the trial might have been a tactical error. The
prosecutor ridiculed counsel’s decision in his closing argu-
ment, proclaiming, “I am not going to worry about Jill
Spriggs because, hey, her seven years as a biochemist and a
criminalist . . . doesn’t mean anything, because I am a lawyer
. . . . But I am not going to pay and bring in an expert to show
you.” Also, counsel missed two potential weaknesses in
Spriggs’s testimony—he failed to question her sufficiently
about whether a sample containing different proportions of
  11
    As previously discussed, counsel had good reason to believe that his
client was involved in the shootings. He had no reason to believe that fur-
ther investigation into the serology evidence would reveal exculpatory
information.
10736                     RICHTER v. HICKMAN
Johnson and Klein’s blood could produce a 2+1+ result with-
out a stronger 1+ band, and did not raise the possibility that
Johnson’s blood might naturally produce a stronger 2+ band
and a weaker 1+ band such that a combination of Johnson and
Klein’s blood would create a uniform 2+1+ result.12

   Such errors may be obvious to us, but only because we
know to a “scientific certainty” that Richter’s defense failed.
Counsel had no such commodious perspective on his case.
And the standard by which the majority is judging counsel in
this case is so demanding that in the future no counsel, having
failed to defend his client successfully in a contested trial, will
be immune from our withering scrutiny.

   We have previously acknowledged that the failure to call
an expert does not always constitute deficient performance for
purposes of Strickland. In Duncan v. Ornoski, 528 F.3d 1222
(9th Cir. 2008), we recognized that “it may not be necessary
in every instance to consult with or present the testimony of
an expert.” 528 F.3d 1222, 1235. We concluded there that
because the serology evidence was “pivotal” and because
counsel clearly demonstrated a lack of expertise in serology,
it was deficient for him to fail to consult with an serology
expert and to rest on his cross examination of the State’s
expert. Counsel in this case, however, behaved far more
responsibly than counsel in Duncan. In Duncan, counsel
“demonstrated his lack of expertise in serology at the outset
of his cross-examination of the State’s serology expert when
he told him, ‘You lost me.’ ” Id. Indeed, counsel in that case
“did not even know what serology was,” and began question-
ing the State’s serologist about hair evidence. Id. at 1235-36.
  12
    It is important to note that although it is possible that Johnson’s blood
might naturally produce a stronger 2+ band and a weaker 1+ band, none
of Richter’s professed experts can confirm this hypothesis. Thus, although
Richter’s experts raise more hypothetical situations than did counsel on
cross-examination in which a combination of Johnson and Klein’s blood
would create Spriggs’s result, they are still merely hypothetical and have
no basis in the actual facts of the case.
                      RICHTER v. HICKMAN                   10737
   Here, unlike in Duncan, counsel was inexperienced with
blood analyses but not uninformed. He spent an entire eve-
ning studying the topic before his cross-examination and
asked probing and relevant questions of the State’s expert.
After his cross-examination of the State’s expert, counsel
made an informed decision that a serology expert would not
add significantly to his case, which from the outset focused on
holes in the State’s investigation. Even nearly fourteen years
after the trial, during his deposition in this case, counsel was
able to talk intelligently about the serology evidence and its
flaws. Moreover, the experts procured by Richter in support
of his habeas petition make the same type of objections to the
State’s expert testimony that counsel made on cross-
examination—all deal with hypothetical situations in which a
2+1+ result might not conclusively exclude Klein as a poten-
tial donor to the blood sample.

   Also, unlike in Duncan, we are not engaged in de novo
review of the state court’s decision. Duncan arose under the
pre-AEDPA regime, thus, there we “review[ed] the district
court’s decision to deny habeas relief,” and petitioner’s “inef-
fective assistance of counsel claims,” de novo. 528 F.3d at
1232-33. Under AEDPA, we cannot simply compare this case
to the facts of Duncan to determine whether to grant Richter’s
petition—we must determine whether the California courts’
decisions about the serology evidence were unreasonable in
light of Supreme Court holdings.

   The majority stretches the general rule of Strickland
beyond any case the Supreme Court has decided. If counsel
in this case can be said to have unreasonably rendered defi-
cient performance in failing to use a serologist at trial, almost
no counsel in the future can satisfy Strickland without first
consulting with every conceivably relevant expert before trial
and then calling these experts at trial to testify on any con-
tested forensic issue. No matter what counsel thinks about the
efficiency of paying expert witness fees to duplicate his own
research on a topic, he is remiss to fail to pay them. Time
10738                     RICHTER v. HICKMAN
pressure, financial pressure, trial strategy—it doesn’t matter:
the majority essentially rules, “even when not in doubt, call
an expert.”13

                                     2

   Although defense counsel did not perform deficiently in
deciding not to call an expert—to, as counsel put it, “sprinkle
more holy water” on points made during cross-examination—
even assuming deficient performance, I doubt that prejudice
resulted. As the Sixth Circuit has held, “the modest difference
between the jury hearing [a] theory of defense through cross-
examination and hearing it through the mouth of another
expert” is not enough to establish prejudice under Strickland.
Tinsley v. Million, 399 F.3d 796, 806 (6th Cir. 2005).
Although perhaps an expert witness could have articulated the
flaws in the prosecution’s serology evidence more eloquently
and provided an opportunity for the defense to bolster its the-
ory through repetition, it is clear that more is required to find
that there is a “reasonable probability that . . . the result of the
proceeding would have been different.” Strickland, 466 U.S.
at 694.

   There is no reason to think that the defense would have
been able to present better expert witness testimony at trial
than the expert affidavits filed in support of Richter’s habeas
petition. Yet neither of these expert declarations presents sig-
nificantly better objections than those articulated by defense
  13
    The breadth of the majority’s holding is truly astonishing. According
to the majority, no counsel can reasonably make the decision to not call
an expert to the stand until he has consulted with said expert and deter-
mined that the expert’s testimony would not be helpful to his case.
Because this reasoning simply ignores the fact that the decision to consult
with an expert is a strategic decision in its own right, and that the Supreme
Court has upheld the ability of counsel to make strategic judgments after
reasonable investigation, Wiggins, 539 U.S. at 533, it promises to open the
floodgates for habeas petitions in the Western United States based on the
lack of expert testimony at trial.
                     RICHTER v. HICKMAN                 10739
counsel on cross-examination. Any expert testimony would
have provided little new information to the jury—instead, it
would have simply reinforced counsel’s cross-examination,
indicating that the 2+1+ result did not preclude a conclusion
that the blood sample was a mixture of Johnson and Klein’s
blood, and therefore there was a “possibility” that Klein’s
blood was also in the sample. As it was, Richter’s counsel
argued that Spriggs did not “demonstrate actual knowledge
about what really goes on in there when there is degradation,
a whole year[’]s worth of sample.” He added, “Nor did she
have particular knowledge of what happened when two kinds
of bloods are combined.” The majority cannot (and thus does
not attempt to) explain why we should assume that the jury
would have credited an expert’s enunciation of that theory
when it obviously rejected defense counsel’s.

   The majority simply misses the point when it claims that
because Spriggs “adhered strongly” to her hypothesis that the
blood came only from Johnson, Maj. Op. at 10704 n.21, the
lack of Richter’s newfound serology testimony was prejudi-
cial. The State’s expert would most certainly not have broken
down on the stand and dramatically admitted error even if
defense counsel had introduced directly contradictory expert
testimony of his own. The question thus is not whether the
expert testimony would have “cast” the State’s expert testi-
mony “into doubt,” Maj. Op. at 10705—defense counsel’s
cross examination did that. The question is whether the expert
testimony would have added appreciably to the defense’s
attempts to undermine the State’s expert. Besides noting that
the testimony came from an expert, rather than a lawyer, the
majority has not put forward any evidence to support its
answer of this question in the affirmative.

   Moreover, the expert testimony at issue, even if introduced
at trial, is not conclusive enough to significantly weaken the
prosecution’s theory. The proffered testimony says only that
it is possible that the blood sample was a mixture of the two
victims’ blood—it does not indicate the probability that such
10740                 RICHTER v. HICKMAN
a mixture would create the laboratory result in this case. At
best, the declarations contest Spriggs’s conclusion that the
blood sample was exclusively Johnson’s. The declarations are
carefully worded to say that Spriggs’s results cannot exclude
Klein as an additional source of the blood pool. The declara-
tions do not support the theory the defense would have liked
to have shown: that Klein was the source of the blood pool.
For that conclusion, the PGM subtype of the blood sample
would have had to have been a 1+, and it was not. Thus, the
totality of the serology evidence strongly supports the State’s
theory, that the blood pool was Johnson’s. All that Richter can
claim is that there is a possibility that the blood pool con-
tained both Johnson’s and Klein’s blood.

   Unfortunately for Richter, neither expert cites any evidence
to support a conclusion that these theoretical possibilities are
at all probable in this case. As the panel found, “[b]ecause
these expert reports do not foreclose the likelihood that the
blood from the blood sample came exclusively from Johnson,
they do not impeach Johnson’s testimony that the blood came
from him alone.” Richter v. Hickman, 521 F.3d 1222, 1231
(9th Cir. 2008). Especially given the significant amount of
other forensic evidence supporting the prosecution’s theory,
and the general implausibility of Richter’s story, see infra Part
II.D, it is absurd to assume that evidence about the “possibili-
ty” of blood mixing would have convinced the jury that Rich-
ter’s recollection of the events of December 20th was nearly
as compelling as Johnson’s.

                               3

   Once we put the AEDPA overlay on top of Strickland, our
task becomes even easier. Even if I am wrong, and counsel’s
performance was both objectively deficient and prejudicial,
the matter is surely open to debate and discussion. If so, the
California courts were not unreasonable to reject Richter’s
claims of ineffective assistance of counsel. Nothing in Strick-
land or any other decision of the Supreme Court should have
                      RICHTER v. HICKMAN                   10741
alerted the California courts that they were making a colossal
error in judgment, one on which reasonable jurists could not
disagree. See Mirzayance, 129 S. Ct. at 1420.

                               B

   For similar reasons, defense counsel’s decision not to con-
sult a forensic pathologist was clearly not prejudicial. Rich-
ter’s habeas petition contains the declaration of a pathologist,
Dr. Paul Herrmann, who would have been able to testify that
the prosecution’s theory about the creation of the blood pool
in the bedroom doorway was “scientifically unreliable.” The
majority asserts that this testimony, in combination with that
of the other expert witnesses, would have seriously under-
mined the State’s case. A closer investigation of the patholo-
gist’s hypothetical testimony, however, reveals the fallacy of
this conclusion. Indeed, much of the pathologist’s testimony
is pure speculation not based on his specialized knowledge or
experience and could have been excluded at trial for that rea-
son; his only “expert” analysis does not preclude the State’s
theory; and all of his observations merely parrot defense
counsel’s statements at trial.

   Many of the assertions in Herrmann’s declaration could
have been properly excluded by the trial court as having no
evidentiary value. See People v. Richardson, 183 P.3d 1146,
1179 (Cal. 2008). Herrmann opines that because nothing in
Johnson’s testimony indicates that he was standing in the bed-
room doorway for an amount of time necessary to create a
pool of blood of the necessary magnitude, the prosecution’s
theory to the contrary is unreliable. Additionally, Herrman
concludes that the treating physician’s testimony about John-
son’s shoulder wound “does not support the State’s theory
because the amount of blood likely to result from such a
wound would have been minimal.” Notably, Herrmann does
not specify the scientific basis for either of these bare conclu-
sions. He does not even assert that these conclusions are
based on his experience or specialized knowledge of forensic
10742                RICHTER v. HICKMAN
pathology. California courts have excluded expert opinions
for these very failings. See, e.g,, Jennings v. Palomar Pom-
erado Health Sys., Inc., 8 Cal. Rptr. 3d 363, 369 (Cal. Ct.
App. 2003) (“[A]n expert’s conclusory opinion that some-
thing did occur, when unaccompanied by a reasoned explana-
tion illuminating how the expert employed his or her superior
knowledge and training to connect the facts with the ultimate
conclusion, does not assist the jury.”).

   Likewise, the only opinions in the pathologist’s declaration
based on his “experience” are too speculative to be admissi-
ble. Although Herrmann admits that he had access to photo-
graphs of Johnson’s wounds, he does not base his conclusions
on this evidence, but on testimony offered at trial, which he
did not attend. Moreover, he gets a number of material facts
wrong. Herrmann claims that the investigating officer did not
notice that Johnson was injured until a few minutes after
arriving at the crime scene and opines that “[g]iven my expe-
rience, if Mr. Johnson had been bleeding so profusely as to
have deposited the pool of blood on the floor between the liv-
ing room and the bedroom, it is unlikely that Detective
Wright would have been oblivious to the injury.” In offering
this opinion, he ignores Detective Wright’s testimony that
Johnson was soaked in blood when he arrived at the house:
Johnson had “blood on both cheeks, blood covering his shirt,
and blood on his hands, and . . . on his right shoulder.” He
also fails to account for photographic evidence that Johnson
bled enough to create a significant blood pool in the kitchen
during the few minutes he talked with the detectives. Finally,
Herrmann’s declaration ignores Detective Wright’s testimony
indicating that one reason the detective did not believe John-
son was injured was because Johnson originally claimed that
he was not hurt. See Richardson, 183 P.3d at 1179 (“[An]
expert’s opinion may not be based on assumptions of fact
without evidentiary support, or on speculative or conjectural
factors.” (internal quotation marks and alterations omitted)).
                           RICHTER v. HICKMAN                           10743
   Even if by some serendipitous occurrence these conclusory
and speculative assertions were not summarily excluded by
the trial court,14 they are too weak to significantly contradict
the State’s theory. Herrmann’s declaration is careful to con-
clude that the State’s theory is “unlikely”—not that it is
impossible. In fact, it was not only possible that Johnson bled
enough to create a pool of blood in the doorway, but consis-
tent with other evidence admitted at trial. Photos taken of the
crime scene several hours later established that there was a
sizable blood pool in the kitchen area created by Johnson
while he talked with Detective Wright in the few minutes
before the ambulance arrived—a fact that the prosecutor ham-
mered home in his closing statement.

   More importantly, the pathologist’s hypothetical testimony
is simply a repetition of the defense’s overarching theory,
echoed by defense counsel throughout trial, that Johnson was
shot around 4:20 am rather than 5:00 am and otherwise could
not have had time to dispose of his marijuana plants and
create blood trails throughout the house. For example, during
his cross-examination of Detective Wright, defense counsel
pressed, “And it wasn’t until after you had located [Johnson]
in the kitchen area that you first entertained a belief that he
   14
      The majority’s assertion that such an objection to the prejudicial effect
of the expert declarations was waived before the district court, see Maj.
Op. at 10697 n.15 & 10705-06 n.23, is based on a misreading of the par-
ties’ stipulations. In support of his habeas petition before the district court,
Richter submitted declarations for his experts in lieu of direct testimony,
and the parties stipulated that “the previously submitted declarations of
petitioners’ expert witnesses are admissible for consideration on the mer-
its, and that [the experts], if called to testify, would testify in accordance
with their declarations.” In contrast to the majority’s assertion, this stipula-
tion narrowly waives only an objection to the admissibility of the declara-
tions in the district court in lieu of direct testimony for the purposes of
considering Richter’s habeas petition. It does not clearly waive any objec-
tion to the prejudicial effect of the content of the declarations based on
their admissibility in state court at trial. Indeed, determining the admissi-
bility of Richter’s expert declarations at trial is one aspect of a “consider-
ation [of the testimony] on the merits.”
10744                 RICHTER v. HICKMAN
had, in fact, suffered a wound; is that right?” The jury had full
knowledge of the defense’s theory and could do with it what
it pleased. The majority proffers no reason that having a
pathologist repeat what defense counsel harped on during trial
would be at all consequential to the jury’s decisionmaking—
especially when the pathologist’s opinion is not supported by
any explicit medical or scientific basis and could have been
excluded for that reason.

   The majority thus illogically concludes that defense coun-
sel rendered ineffective assistance by failing to consult with
and call to the stand an expert whose testimony would have
been redundant, utterly unpersuasive, discredited by readily
available forensic evidence, and most likely inadmissable.
Indeed, it concludes that a state court adjudicating otherwise
has been unreasonable. This is beyond overreaching.

                               C

   What the majority calls the “most damaging” aspect of
counsel’s performance, his decision not to consult with a
blood spatter expert, is actually the most understandable.
Counsel had good reason for failing to consult with a blood
spatter expert—he learned only minutes before the State’s
blood spatter expert’s testimony that anyone would be opining
on such matters. Moreover, counsel’s failure to consult with
a blood spatter expert was far less damaging than the majority
admits. For these reasons, even if counsel was not flawless in
his approach to the blood spatter testimony, his performance
did not rise to the level of unconstitutional deficiency, and in
any event, the testimony he could have elicited through his
own expert would not have contradicted the State’s case.

                               1

  Before trial, counsel had no reason to know that an expert
in bloodstain pattern interpretation would be helpful to his
defense. Indeed, in his deposition he clearly confirmed that
                          RICHTER v. HICKMAN                         10745
although he considered consulting a serologist before trial, he
did not even consider consulting a blood spatter expert until
after the State’s expert had testified. Counsel’s approach was
not unreasonable.15

   Counsel was not put on notice by the pre-trial actions of the
prosecutor that such an expert would be necessary. Bell, the
homicide detective who would testify about blood spatter for
the prosecution, was not denominated as an expert on the sub-
ject prior to trial. Counsel never received a report from the
prosecutor prior to Detective Bell’s testimony giving the basis
for his testimony, outlining the subject matter of his testi-
mony, or providing any indication of his expertise in blood-
stain pattern interpretation. When counsel—quite responsibly
—asked the court for a report prior to Detective Bell’s testi-
mony concerning its subject matter, the judge flatly refused.

   Counsel’s opening statement neither revealed counsel’s
knowledge of the importance of expert blood spatter testi-
mony nor promised the jury that he would call a blood spatter
expert. Although counsel did, in his opening statement, advise
the jury of the significance of blood spatter evidence, he also
  15
     Contrary to the majority’s assertions, the Sixth Amendment does not
require defense counsel to “consult” with any and every potentially helpful
expert in preparation for trial. Instead, Strickland makes clear that only an
“unreasonable” investigation is constitutionally deficient. 466 U.S. at 690-
91 (“Strategic choices made after less than complete investigation are rea-
sonable precisely to the extent that reasonable professional judgments sup-
port the limitations on investigation.”). The Supreme Court has never
suggested, as the majority does, that anything less than a “scorched-earth”
investigative strategy is constitutionally deficient. Instead, the Court has
long recognized that counsel should have the ability to weigh the potential
value of investigation with the cost of acquiring it. See Wiggins, 539 U.S.
at 533 (“Strickland does not require counsel to investigate every conceiv-
able line of mitigating evidence no matter how unlikely the effort would
be to assist the defendant.”). Where counsel has no reason to believe, and
should have no reason to believe, that a certain type of expert witness
would be helpful to his case, it is not unreasonable for him to fail to “con-
sult” with the expert either before, during, or after trial.
10746                 RICHTER v. HICKMAN
indicated precisely what bloodstain pattern evidence he
believed supported his theory—none of which remotely
required an expert to interpret. Counsel noted in his opening
statement that “[t]he evidence of great importance is the lack
of spatter marks in this area, and [the lack] of other pools of
blood, and spatter marks found elsewhere in the house incon-
sistent with stories told by Gunner Johnson.” (emphasis
added). He explained further that photographs of the crime
scene would show that “there are no spatter marks of blood
or anything on the couch;” that there were no blood marks on
the sleeping bag on which Klein was purportedly sleeping;
that there was a large pool of blood in the bedroom doorway
that was never analyzed by the police; and that although John-
son claimed that he turned the lights on after being shot by
Branscombe, there was no blood on the light switch. Not only
did counsel elicit testimony establishing each one of these
propositions during the course of the trial, he reiterated their
significance in his closing statement.

   Thus, because counsel was hardly remiss for failing to call
a blood spatter expert to testify about the significance of the
absence of blood spatters or pools of blood in certain areas of
the house, the only possible “promise” counsel failed to honor
was his pronouncement that the pool of blood (not blood spat-
ters) in the bedroom doorway was “inconsistent with stories
told by Gunner Johnson.” But, as counsel testified in his
deposition, he had no reason to know before trial that the
absence of small blood spatters surrounding this pool of blood
would be significant in determining its source. Indeed,
although there were “spatters” surrounding the pool that
might ordinarily have alerted experienced counsel to the
importance of a bloodstain analysis, these spatters were in this
case created by a “foot stomp”—some unknown person had
stepped into the middle of the blood pool and splashed por-
tions of it on the bedroom wall and door. This was not enough
to alert an attorney of counsel’s experience to the importance
of a blood spatter expert before trial.
                      RICHTER v. HICKMAN                  10747
   During trial, counsel diligently responded to the prosecu-
tion’s expert’s testimony. He first objected to the testimony
and asked that it be excluded, claiming that it was proffered
too late. He also asked for a preliminary facts hearing and for
a copy of Detective Bell’s qualifications regarding blood spat-
ter, but the court denied both requests. Although counsel does
not remember asking for a continuance, it is highly unlikely,
given the tenor of the trial and counsel’s other experience
with such requests, that one would have been granted.

   Once the prosecution’s expert, Detective Bell, had testified,
counsel “considered [exploring] testimony relating [to] atom-
ized blood droppings in the area of Mr. Klein’s head on the
couch relating also to whether or not this could have been
caused by a sneezing, coughing, choking of the person on the
telephone that was somewhat adjacent thereto.” He also con-
sidered whether it was necessary to call an expert to testify
concerning the various blood spatters in Johnson’s bedroom.
In both cases, he waited until after his cross-examination of
the prosecution’s expert, and then determined that neither
expert would be profitable to his defense. This judgment
appears to have been correct—Richter has failed to obtain in
support of his petition a single expert who would contradict
Detective Bell’s opinion about the origin of these spatter
marks, or who would indicate that defense counsel’s theory
about the origin of these spatter marks is even “possible.”

   Even after Detective Bell’s blood spatter testimony, coun-
sel had no reason to know that an expert would be helpful to
determine whether the blood pool in the bedroom doorway
came from Klein or Johnson. Detective Bell did not testify at
all about blood spatter surrounding the pool—he testified
about blood patterns and spatter on Klein’s body and in other
areas of the crime scene. Counsel might have been alerted to
the fact that a blood spatter expert might have been helpful in
general, but he had no reason to believe that blood spatter tes-
timony would definitively indicate that either Klein or John-
son created the blood pool. Indeed, counsel had good reason
10748                 RICHTER v. HICKMAN
to believe that a blood spatter expert would not be able to con-
firm his client’s story—all the evidence so far presented at
trial (and generally known to counsel) suggested that pursuing
such an investigation would be fruitless. See supra Part II.A
at n.7.

   In sum, although counsel’s response to the blood spatter
expert’s testimony was unlike his more reasonable response
to the serologist’s testimony—he did not independently
research bloodstain pattern science nor know enough about
the subject to evaluate whether his cross-examination of the
State’s expert was sufficiently effective—it was not so egre-
gious to constitute ineffective assistance of counsel. By the
time the blood spatter expert had testified, the trial was well
underway. Counsel had to weigh the potential value of such
an expert with the cost of acquiring one mid-trial. Taking time
out of his trial preparation to find and retain a blood spatter
expert who he had no reason to believe would disagree with
the State’s expert or be able to opine on the source of the
blood pool is not plainly an error in judgment. Even if, with
the benefit of hindsight, it was not a prudent decision, it was
certainly not constitutionally deficient. At the very least, it
was reasonable for California courts to consider counsel’s
choice not deficient.

                               2

   Even if counsel made the wrong call, in light of the existing
forensic evidence and the implausibility of Richter’s story it
is far from clear that Richter was prejudiced. The majority
confidently proclaims that the testimony of Richter’s new-
found blood spatter expert, Ken Moses, would have created
reasonable doubt as to Richter’s complicity in Klein’s murder.
But this proclamation ignores the unchallenged blood spatter
evidence at trial that directly undermined the defense’s entire
case.

  Specifically, Detective Bell opined that several important
aspects of the blood evidence found at the scene were consis-
                        RICHTER v. HICKMAN                      10749
tent with Johnson’s recollection that Klein was shot at or
around the living room couch rather than in the bedroom
doorway. First, the blood flow patterns on Klein’s face indi-
cated that he was probably not moved “up or down” after he
was shot in his left eye. More specifically, the blood from
Klein’s left eye wound emanated from his ocular cavity and
flowed only down the left side of his face. If Klein had been
moved from a different position, his head could not have been
leaned (even slightly) back or forward during this movement,
or otherwise the blood would have flowed down toward his
chin or up toward his hairline. Second, a small area of high
velocity blood spatter (spatter created by an impact of tremen-
dous force) was visible beside the living room couch. Bell
opined that because he was unaware of any other action
besides a gunshot wound that could have created such high
velocity spatter, either Klein or another unknown person had
to have been shot on or slightly above the couch. Finally, Bell
testified that because the blood pool in the doorway was “pris-
tine” and did not exhibit any “smearing” of blood, a person
shot there would have had to be “lifted straight up” from the
pool, which was unlikely. Richter’s newfound expert fails to
contradict any of these propositions. See Maj. Op. at 10702
n.18 (“The most damaging evidence at trial was Detective
Bell’s blood spatter evidence.”)

   Thus, for the forensic evidence to be consistent with Rich-
ter’s story, the drug-addled, intoxicated, 5’10”, 155 pound
Johnson would have had to perform an athletic feat of nearly
Olympic proportions to move Klein from the bedroom door-
way to the couch.16 According to Detective Bell’s testimony,
Johnson would have had to lift the 6’1”, 166 pound Klein
“like a baby in [his] arms with [his] head parallel with the axis
of [his] body” and carry him in precisely this position across
the room, over a coffee table, and onto the couch. Johnson
  16
    Johnson was not only seriously wounded, but somewhat intoxicated
(his blood alcohol level was 0.024) and probably under the influence of
marijuana.
10750                    RICHTER v. HICKMAN
could not have dragged Klein even a short ways from the
blood pool—he had to lift him “straight up.”

   More importantly, for the forensic evidence to be consistent
with Richter’s story, some other person would have had to
have been shot at or near the couch—a proposition that is
entirely inconsistent with both Richter’s recollection of the
events in question and the evidence presented at trial. Richter
did not testify that he saw a third wounded person on or near
the couch. No additional shell casings were discovered in the
living room that did not correspond to either Johnson’s or
Klein’s wounds. Neither the State nor defense counsel offered
any witnesses who claimed that another unknown person was
in the house on the morning of December 20th. After fifteen
years, no witnesses have materialized either to admit to being
in Johnson’s residence during the night in question or to
report on a newly disinterred corpse with at least one bullet
wound.

   Given the utter lack of evidence indicating that a third per-
son was shot at Johnson’s residence, the totality of the State’s
and Richter’s blood spatter testimony leads to only one possi-
bility: Klein was shot on or near the couch. This scenario is
entirely inconsistent with Richter’s story, which required
Johnson to shoot the struggling Branscombe and Klein from
a position near his bed.17 See Maj. Op. at 10698 (“If Klein was
killed while lying on the couch in the living room, there was
no possibility that Richter’s account was correct.”).

  Although Richter’s newfound expert testimony opining
about the lack of small satellite spatters in the area of the
doorway blood pool may have weakened Johnson’s already
  17
    The uncontradicted testimony of a ballistics expert indicated that
Klein was shot with the .22 caliber bullet from between 11 and 22 inches
away. Because Johnson’s bedroom was more than 22 inches away from
the couch, Johnson could only have shot the .22 caliber bullet that
wounded Klein if Klein was shot in the bedroom doorway.
                          RICHTER v. HICKMAN                        10751
scattered account of the shootings, it would not have been
enough to render plausible Richter’s contrary account. Rich-
ter’s blood spatter expert opines that “the blood pattern [in the
bedroom doorway] was caused by the pooling of blood from
a source close to or lying on the floor.” This opinion is not
inconsistent with the theory that the blood pool came from
Johnson—instead, it means only that the blood couldn’t have
originated from Johnson while he was standing up.

   Richter, even after several years of foraging for expert testi-
mony to reinforce his theory, has been unable to discover a
single expert to contradict Detective Bell’s testimony that
someone had to be shot within a few feet of the couch. At
trial, defense counsel argued that the high velocity blood spat-
ter near the couch was created when Johnson sneezed or
coughed blood while talking on the nearby phone. Not sur-
prisingly, Richter’s habeas petition lacks any expert declara-
tion confirming this assertion that Johnson could cough blood
with the force of a semi-automatic. Likewise, although the
majority takes it upon itself to discredit Detective Bell’s testi-
mony concerning Johnson’s movement of Klein, Richter has
not produced any expert testimony disputing Detective Bell’s
conclusions in this regard.

  In sum, unlike Richter’s blood spatter testimony, which
only contradicts Johnson’s recollection of the events, the
State’s blood spatter testimony contradicts the defense’s
entire case because it establishes that Johnson could not have
physically shot Klein. The State’s blood spatter testimony has
never been challenged—even Richter’s new blood spatter
expert cannot contradict the State’s blood spatter evidence.18
  18
    Because Richter did not present any blood spatter evidence in his
habeas petition that if presented at trial would have directly contradicted
the State’s expert, we cannot assume, as the majority does, that the jury
would have been forced to choose between the experts, see Maj. Op. at
10699-10700 n.16. Instead, we must consider whether the totality of the
non-contradictory blood spatter evidence would have created reasonable
doubt of Richter’s guilt.
10752                 RICHTER v. HICKMAN
Because the State’s case was not predicated on the fact that
Johnson stood up while making the blood pool in the door-
way, Richter’s testimony only discredits Johnson’s account of
the events. In contrast, the defense’s entire case was predi-
cated on Johnson having the ability to shoot Klein with a .22
while Klein was struggling with Branscombe, and this theory
is entirely discredited by the State’s blood spatter testimony.

   Because of the unchallenged forensic evidence directly
contradicting Richter’s entire case, it was thus likely correct,
and certainly not unreasonable, for a state court to assume that
no prejudice resulted from defense counsel’s failure to obtain
the expert blood spatter testimony.

                               D

   As the majority recognizes, Strickland requires us to “con-
sider the totality of the evidence before the judge or jury”
when making a prejudice determination, 466 U.S. at 695. But
this inquiry does not merely encompass the evidence claimed
by the habeas petitioner to be infected with error—it also
should include a consideration of “factual findings . . . unaf-
fected by the errors.” Id. We must thus “[t]ak[e] the unaf-
fected findings as a given” and ask, “taking due account of the
effect of the errors on the remaining findings,” whether “the
defendant has met the burden of showing that the decision
reached would reasonably likely have been different absent
the errors.” Id. at 696. The Supreme Court cautioned in Str-
ickland that “a verdict or conclusion only weakly supported
by the record is more likely to have been affected by errors
than one with overwhelming record support.” Id. In this case,
the State’s case was solid, but not overwhelming. The unaf-
fected factual evidence before the jury, however, provides
substantial support for its guilty verdict. Indeed, Richter and
Branscombe’s story not only has so many holes that it is
unbelievable, but uncontradicted expert testimony about the
forensic evidence found at the crime scene further implicates
the duo. Certainly, given these implausibilities and forensic
                           RICHTER v. HICKMAN                          10753
evidence, we cannot say that a California court finding that
Richter’s hypothetical expert testimony was not prejudicial
was unreasonable in so doing.

   In order to believe Richter and Branscombe’s story, the
jury first had to assume that Johnson was simultaneously
savvy and stupid. The jury had to believe that Johnson was
intelligent enough to do the following things after being shot
in the shoulder and head by Branscombe: (1) take the .22 cali-
ber semi-automatic handgun (that only Richter claimed John-
son owned) and bury it where no subsequent investigation
would unveil it; (2) move the .22 caliber casing from his bed-
room to the living room to implicate Richter in Klein’s death;19
(3) find his hip sack and any remaining CCI Stinger .22 cali-
ber ammunition and bury it with the .22 caliber gun in order
to make the scene consistent with a robbery; (4) throw his
pager out his front door onto the lawn to make it look like
Branscombe and Richter had taken his hip sack; and (5) lift
Klein carefully from the bedroom doorway and move him to
the couch to make it look like he was shot in his sleep.
Despite this careful scheme, the jury also had to believe that
Johnson was so stupid as to (1) move Klein, rather than leav-
ing him exactly where he was shot, and simply tell the police
that Klein was coming to Johnson’s aid when he was gunned
down in the bedroom doorway; (2) throw his marijuana plants
and drug paraphernalia over his fence into his neighbor’s
yard, in plain view, instead of hiding them with the .22 hand-
gun, the CCI Stinger ammunition, and the hip sack; (3) wait
nearly forty minutes planning his story before calling the
police, only to tell them three potentially inconsistent stories
about what happened;20 and (4) tell the police specifically that
   19
      Although the State’s expert testified that the location of bullet casings
were not entirely indicative of the location of the shooter, he also testified
that it would be highly improbable that a gun fired in the bedroom would
release a casing in such a way as to bounce out the bedroom door, leap
over Klein’s body, and come to rest in the corner of the living room.
   20
      Because the defense’s theory rested on the assumption that Johnson
deftly manipulated all the forensic evidence inconsistent with Richter’s
story, the fact that Johnson failed to complete the effort by telling a police
a consistent story was a major problem for the defense, as the prosecutor
repeatedly pointed out in his closing argument.
10754                     RICHTER v. HICKMAN
he did not ever see Richter holding a gun in his bedroom,
when he had already manipulated the crime scene to implicate
Richter.

   To believe Richter’s story, the jury also had to overcome
uncontradicted, unchallenged forensic evidence corroborating
Johnson’s story. The prosecution’s blood spatter expert testi-
fied that the blood flow patterns on Klein’s face indicated that
he was not shot in the bedroom doorway; there was high
velocity blood spatter in the area of the couch that could only
have resulted from a gunshot wound; and there was no evi-
dence of bruising or blood spattering on Klein’s face consis-
tent with him being shot, falling, and making an impact with
the bedroom floor. In short, for Richter’s account of the
shootings to be at all consistent with the State’s uncontra-
dicted expert testimony, the jury would have had to either
invent a third wounded person at the crime scene whose exis-
tence was neither asserted by the parties nor suggested by the
evidence at trial, or assume without any evidentiary or scien-
tific support that Johnson coughed blood at a velocity of
approximately 1000 meters per second.

   Finally, to credit Richter’s version of the events, the jury
had to believe that several highly improbable events occurred.
The jury had to believe that (1) Richter and Branscombe left
Johnson’s house around 2:00 am to return to their workplace
at the Christmas tree lot because they suddenly felt motivated
to clean up their work area; (2) Richter and Branscombe
returned to Johnson’s house at 4:00 am to give Johnson’s
roommate his pay and clothing from the Christmas tree lot,
rather than waiting until the next morning; (3) upon the duo’s
return to Johnson’s residence, Johnson and Klein were so
intoxicated or drugged that they attacked Branscombe (who
they had just smoked marijuana with a few hours before) for
no reason;21 (4) Klein, who had let Branscombe into John-
  21
    The majority misunderstands the defense’s theory when it claims that
Johnson’s intoxication can “explain why, in his befuddled state, not recog-
                          RICHTER v. HICKMAN                        10755
son’s residence minutes earlier, initiated an attack on Bran-
scombe with sufficient force that Branscombe felt justified in
pulling out his .32 in self-defense; (5) Johnson, who had a
perfectly good .22 caliber semi-automatic handgun, would
first attempt to shoot Branscombe with his Cobray M-12,
which was allegedly prone to jamming; (6) the M-12 immedi-
ately jammed after Johnson fired one shot, even though it
functioned normally when tested later; (7) Johnson, a firearms
enthusiast possessing the element of surprise, first fired his
M-12 nearly straight into his bedroom floor, then missed hit-
ting Branscombe with his .22 semi-automatic handgun from
around twenty inches away; (8) Richter coincidentally had
ammunition and a magazine at his residence that perfectly
matched the .22 caliber casing found at the crime scene; (9)
Richter and Branscombe ran off to the Yolo overpass to
immediately dispose of the weapons even though they
believed they were innocent; (10) Richter and Branscombe
just happened to have several $100 bills, one of which hap-
pened to fall out while they were disposing of the guns in the
Yolo overpass; (11) Richter and Branscombe avoided calling
the police for a day and a half after the shootings, even though
they learned shortly thereafter that the police were investigat-
ing Johnson’s house; (12) Richter initially denied ever being
at Johnson’s house, even though he believed he was innocent;
and (13) after an exhaustive search of the Yolo overpass in
the area where Richter told the police the weapons had been
thrown, no weapons were found, but the very next day,
defense counsel returned to the overpass and found only John-
son’s weapon, the M-12, and not the potentially incriminating

nizing Branscombe, he shot what appeared to be an intruder when he
awoke and saw an unknown person unexpectedly in his house,” Maj. Op.
at 10701. It was quite important to the defense to suggest that Johnson and
Klein were not asleep when Branscombe entered the house, so that it
could be proposed that Branscombe did not enter the house without their
consent. Thus, in his closing statement defense counsel proclaimed,
“Christian Branscombe did not surprise anybody, did not go running in the
dark and start shooting. It didn’t happen that way.” (emphasis added).
10756                 RICHTER v. HICKMAN
.32 that Richter and Branscombe remembered discarding in
the very same spot.

   Given the utter implausibility of Richter’s story, and the
general plausibility of Johnson’s, it stretches the very mean-
ing of prejudice to claim, as the majority does, that counsel’s
failure to produce expert testimony that would at best contra-
dict the prosecution’s experts and Johnson on some minor
points is enough to sustain Richter’s burden of proving preju-
dice. Even if we could conclude as a matter of first impression
that, in the face of such odds, the unproduced expert opinions
might have persuaded a jury that Richter could not be guilty
beyond a reasonable doubt, it is condescending to conclude
that California state courts adjudicating otherwise have made
an unreasonable decision under AEDPA.

                              III

   The majority today grants Richter’s request for a do-over.
The temptation to grant such a request is great in a contested
case of “who shot whom first” when the evidence is either cir-
cumstantial or based on the eyewitness accounts of the partic-
ipants. The temptation is particularly alluring when we know
what trial counsel could not: that his defense is not going to
work. But our post-hoc clairvoyance cannot diminish the fact
that Richter’s counsel presented a coherent, viable defense.
The majority’s perceived “deficiencies” in counsel’s prepara-
tion ignore counsel’s real-time dilemmas—the trial court, the
prosecution, his limited resources and, most importantly, his
client. We face none of those challenges. No trial will ever be
perfect; no counsel complete in his preparation. Richter’s
counsel, even if not perfect, was diligent in his preparation
and vigorous in his defense. I would conclude that there was
no Strickland error and, a fortiori, no grounds for us to grant
the writ under AEDPA.

  I respectfully dissent.